     Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.1 Page 1 of 62




                                                                              NOV I 4 2019
 1
                                                                      CU.:.~f< fK:, l.11~J !Tl!C J COUHT
 2                                                                 SOUl He RN DIS I HIC I Of Cfa.Lli'ORNIA
                                                                   BY                            DEPUTY
 3
                             UNITED STATES DISTRICT COURT
 4
                          SOUTHERN DISTRICT OF CALIFORNIA
 5
 6
 7    IN THE MATTER OF
                                                 Case No.: -    1 9MJ 5 Q8 9
      THE EXTRADITION OF
 8                                               COMPLAINT
      WILLIAM MITCHELL BOWMAN
 9
     _ _ _ _ _ _ _ _ _ _ _ _ _ __ j              [UNDER SEAL]
10
11                                      COMPLAINT
                                      (18 U.S.C. § 3184)
12
13         I, the undersigned Assistant United States Attorney, being duly sworn, state on
14 information and belief that the following is true and correct:
15         1.    In this matter, I represent the United States in fulfilling its treaty obligation to
16 the United Kingdom of Great Britain and Northern Ireland.
17         2.    There is an extradition treaty in force between the United States and the
18 United Kingdom of Great Britain and Northern Ireland (collectively referenced hereafter
19 as the "Treaty"). 1
20
21
           Extradition Treaty Between the Government of the United States of America and the
22 Government of the United Kingdom of Great Britain and Northern Ireland, and related
   Exchanges of Letters, U.S.-U.K., Mar. 31, 2003, S. TREATY Doc No. 108c23 (2004) (the
23
   "2003 Treaty"), as amended by the Instrument as contemplated by Article 3(2) of the
24 Agreement on Extradition Between the United States of America and the European Union
25 signed 25 June 2003, as to the application of the Extradition Treaty Between the
   Government of the United States of America and the Government of the United Kingdom
26 of Great Britain and Northern Ireland signed 31 March 2003, U.S.-U.K., Dec. 16, 2004, S.
27 TREATY Doc. No. 109-14 (2006) (the "Instrument"), with Annex (the "Annex") reflecting
   the integrated text of the operative provisions of the 2003 Treaty and the Instrument
28 ( collectively, the "Treaty").


                                          \
                                           \!,CC
     Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.2 Page 2 of 62




           3.      Pursuant to the Treaty, the Government of Scotland, the United Kingdom, has
 1
     submitted a formal request through diplomatic channels for the extradition of William
 2
     Mitchell BOWMAN ("BOWMAN").
 3
           4.      According to the information provided by the Government of Scotland, the
 4
     United Kingdom, BOWMAN was charged with lewd, indecent, and libidinous practices,
 5
     and rape, in violation of the common law of Scotland. More particularly, BOWMAN has
 6
     been charged with two (2) counts of rape and two (2) counts of lewd, indecent and
 7
     libidinous practices and behavior arising from his alleged sexual abuse of his two adopted
 8
     sisters, EK and KH, over a period of approximately five years from 1963 through 1968.
 9
     During the period of alleged abuse, victim EK was between ages four and nine, victim KH
10
     was between ages three and eight, and BOWMAN was between the ages of thirteen and
11
     eighteen. BOWMAN is also charged with one additional count of lewd, indecent and
12
     libidinous practices and behavior towards his adopted brother, RBJ, who was a witness to
13
     some of the sexual assaults against his sisters. 2
14
           5.      These offenses were committed within the jurisdiction of Scotland, the United
15
     Kingdom. In 2010, victim EK reported BOWMAN's alleged crimes to the Police Service
16
17 of Scotland. Full statements from victims EK, KH, RBJ and their parents were
18 subsequently taken in September and October 2014 in the United States, where they were
19 residing at the time, pursuant to a Mutual Legal Assistance request from Scotland. A
20 warrant for BOWMAN's arrest was issued on April 16, 2015, by SheriffM. S. MacTaggart,
21 Hamilton Sheriff Court, at Hamilton, Scotland.

22         6.      The warrant was issued on the basis of the following facts:

23                 Minor Victims EK and KH (Counts I-IV)

24              a. As set forth in the extradition package, and as charged in Counts I and II,

25                 victim EK described to law enforcement many instances over a period of

26
27   2   BOWMAN has also been charged with three counts of breach of the peace relating
   to conduct towards his adopted parents, but extradition is not being sought for these
28 offenses.
                                                    2
     Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.3 Page 3 of 62




                 several years between 1963 and 1968 (when EK was between the ages of four
 1
                 and nine), when BOWMAN sexually abused and raped her. According to EK,
 2
                 BOWMAN performed oral sex on her, caused her to perform oral sex on him,
 3
                 had sexual intercourse with her, and penetrated her vagina with his fingers.
 4
                 Victim EK also reported that BOWMAN induced other males to rape her,
 5
                 watched other males raping her and masturbated in her presence, and
 6
                 ejaculated onto her body. EK also stated that BOWMAN masturbated while
 7
                 other young males had sex with her and victim KH. EK described the abuse
 8
                 as happening, at times, on a near daily basis.
 9
              b. Her detailed descriptions of the accused's conduct is corroborated by the
10
                 reported accounts and experiences ofEK's sister and brother, victims KH and
11
                 RBJ, as well as admissions made by defendant BOWMAN upon
12
13               confrontation.

14            c. KH stated that she remembers an occasion when she saw BOWMAN on top

15               of EK. According to KH, the accused and victim EK were both naked and the

16               accused was having sexual intercourse with victim EK. Victim KH stated that

17
                 she was 5 or 6 years old when she saw this. On the basis ofKH's testimony

18               and age at the time, the incident would have occurred between 1965 and 1967,

19               which is consistent with the timing alleged by victim EK.

20            d. Victim KH not only corroborates the account of EK but also provides

21               evidence of her own sexual abuse and rape at the hands of BOWMAN, as

22               charged in Counts III and IV. In interviews with law enforcement, KH

23               described BOWMAN raping her and inducing other males to rape her on a

24               regular basis.

25            e. Victim EK independently corroborates victim KH's account. EK reported to

26               law enforcement that she saw BOWMAN getting into bed with and raping

27               KH on a regular basis. EK also witnessed BOWMAN kissing KH and

28               penetrating KH's mouth with his pems.            Additionally, EK stated that
                                                 3
      Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.4 Page 4 of 62




  1                  BOWMAN asked her to serve as a lookout while he was sexually abusing KH

  2                  to ensure their father was still occupied playing football.

  3
                 f. Victim RBJ told the police that he saw his sisters, witnesses EK and KH, lying

  4                  on beds in an upstairs room when they lived in Scotland. He stated that he

  5                 recalled boys lying on top of his sisters, while BOWMAN was in the

  6                 background watching and masturbating.

  7              g. According to KH, she confronted BOWMAN in 2009 about the abuse.

 8                  According to KH, BOWMAN admitted that he had sex with her and her sister

 9                  EK when they were children.

10               h. BOWMAN also made admissions to the father of the victims. The victims'

11                  father told police that, after learning of the abuse, he confronted BOWMAN,

12                  asking "Did you abuse my girls?" BOWMAN answered "Yes."

13                  Minor Victim RBJ (Count V)

14               i. RBJ, the brother of victims EK and KH, provided evidence in his police

15                  statement that both corroborates his sisters' accounts of sexual abuse by

16                  BOWMAN, and supports the charges levied in Count V - BOWMAN's lewd,

17                  libidinous practices and behavior towards RBJ by knowingly masturbating in

18                  his presence.

19               J. RBJ told the police that he saw boys lying on top of his sisters, EK and KH,

20                  while BOWMAN was in the background watching and masturbating. RBJ

21                  stated that he looked at BOWMAN's face and that BOWMAN was looking

22                  at him.

23               k. RBJ believes that he would have been about 5 or 6 years old at the time, which

24                  would indicate that the incidents occurred between 1967 and 1969. He stated

25                  that he recalls seeing this happen on more than one occasion.

26          7.      The U.S. Marshall's Service has advised me that Bowman's last known
27 address is in Oceanside, California within the Southern District of California.

28
                                                     4
      Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.5 Page 5 of 62




  1
             8.   Tom Heinemann, an attorney in the Office of the Legal Adviser of the U.S.

 2 Department of State, has provided the U.S. Department of Justice with a declaration
 3 authenticating a copy of the diplomatic note by which the request for extradition was made
 4 and a copy of the Treaty, stating that the charges oflewd, indecent and libidinous practices
 5 and behavior, and rape for which extradition is demanded are provided for by the Treaty,
 6 and confirming that the documents supporting the request for extradition are properly
 7 authenticated in accordance with Article 9 of the Annex, so as to enable them to be received
 8 into evidence.
 9        9.    The declaration from the U.S. Department of State with its attachments,

10 including a copy of the diplomatic note from the United Kingdom, a copy of the Treaty,
11 and the certified documents submitted in support of the request, (marked collectively as
12 Government's Exhibit #1) are filed with this complaint and incorporated by reference
13 herein.
14          10.   BOWMAN would be likely to flee ifhe learned of the existence of a warrant

15 for his arrest.
16        WHEREFORE, the undersigned requests that a warrant for the arrest of the

17 aforenamed person be issued in accordance with 18 U.S.C. § 3184 and the extradition treaty
l8 between the United States and the United Kingdom, so that the fugitive may be arrested
19 and brought before this Court to the end that the evidence of criminality may be heard and
20 considered and that this complaint and the warrant be placed.llfltlsr
21 until such time as the warrant is executed.

22
                                                       Fre She pard
23                                                     Ass:ts.tam United States Attorney
24 Sworn to before me and subscribed in my presence
   this..........,...__dayof NoVG)-f&~ ,2019.
25
26
    on. An ew G. Schopler
27 United States Magistrate Judge
28
                                                 5
     Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.6 Page 6 of 62




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
                              Exhibit 1
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           6
       Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.7 Page 7 of 62




            E.R.
            In forwarding the annexed papers, to be used in support of an application for
            the surrender from the United States of America of William Mitchell Bowman,
            who is accused of three counts of lewd, indecent and libidinous practices and
            behaviour contrary to Common Law, two counts of rape contrary to Common
            Law and three counts of breach of the peace contrary to Common Law.

           I certify that to the best of my knowledge and belief, the signature of The Right
           Honourable James Wolffe, Queens Counsel, to the depositions, is the
           signature of The Right Honourable James Wolffe, The Lord Advocate for
           Scotland having authority to issue and receive the same and I further certify
           that such documents so signed by an officer having jurisdiction in the place
           where the same were issued and taken, and authenticated by a Minister of
           State and sealed with his official seal, would be received in evidence for
           similar purposes by the tribunals in Great Britain.




                   '


r···
:r-                                                        Julian Gibbs
                                                           Extradition Section
'                                                          Home Office

                                                           28 December 2018




                                        EXT-BOWMAN-00001
        Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.8 Page 8 of 62
    I
    I
I
I
I
I
I                              CERTrFICATE OF AUTHENTICATION
I           IN THE MATTER Of the extradition of WILLIAM MITCHELL BOWMAN born
            10 June 1949 from the United States of America to the United Kingdom.
I           I James Wolffe QC, Lord Advocate for Scotland, do hereby certify:

I           THAT attached to this Certificate Is documentation presented by the
            United Kingdom In support of the extradition of the said WILLIAM
            BOWMAN who stands charged In Scotland of the following offences:
I              1. Lewd, indecent and libidinous practices and behaviour towards
                   Elizabeth Kato or Bowman born 13 July 1959 on various occasions
I                  between 13 July 1963 and 29 February 1968 both dates Inclusive at
                  670 Old Edinburgh Road, Uddlngston and 7 Rosebank Drive,
                   Uddingston, Scotland, and at a park nearby;

I             2. Rape of Elizabeth Kato or Bowman on various occasions between 13
                  July 1963 and 29 February 1968 both dates Inclusive at 670 Old
                  Edinburgh Road, Uddingston and 7 Rosebank Drive, Uddlngston and

I                 at a park nearby;
              3. Lewd, Indecent and libidinous practices and behaviour towards
                  Kathleen Hyland or Bowman born 31 August 1960 on various
                  occasions between 13 July 1963 and 29 February 1968 both dates
I                 Inclusive at 670 Old Edinburgh Road, Uddlngston and 7 Rosebank
                  Drive, Uddlngston and at a park nearby;
              4. Rape of Kathleen Hyland or Bowman on various occasions between
I                 13 July 1963 and 29 February 1968 both dates inclusive at 670 Old
                  Edlnl>urgh Road, Uddlngsfon and 7 Rosebank Drive, Uddlngston and
                  at a park nearby;
I             5. Lewd, Indecent and libidinous practices and behaviour towards
                  Richard Bowman Junior born 8 April 1962 on various occasions
                  between 13.July 1963 and 29 February 1968 both dates Inclusive at
I                 670 Old Edinburgh Road, Uddlngston and 7 Rosebank Drive,
                  Uddlngston and at a park nearby;
              6. Breach of the peace between 1 January 1963 and 31 December

I                 1963 both dates Inclusive at 670 Old Edinburgh Road, Uddlngston
                  or 7 Rosebank Drive, Uddlng(.°")


I                                               "'...--"'
                                          INVBSTOR IN PBOPLB
                                       The ~ - t

I
    I   Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.9 Page 9 of 62


    I
    I
    I
               7. Breach of the peace between 1 June 1967 and 31 December 1967
    I             both dates Inclusive at 670 Old Edinburgh Road, Uddlngston or 7
                  Rosebank Drive, Uddingston;
               8. Breach of the peace between 1 March 1968 and 12 July 1973 both
    I             dates Inclusive at San Pasqual Street, Pasadena, Gallfornla, USA



·I          THAT the documentation attached to this Certificate Is composed of:

               1. Extradition request dated 4 December 2018 signed by Helen Knipe,
    I             Senior Procurator Fiscal Depute
               2. Annexes A-C containing a photograph of WIiiiam Bowman, a
                  statement from Detective Constable Paul Richardson and a certified

    I             copy of the original petition arrest warrant


            In my opinion the evidence contained in the aftermentloned
I           documentation discloses the existence of evidence under the law of
            Scotland that justifies prosecution of the said WILLIAM BOWMAN for the
            crimes of lewd, Indecent and libidinous practices and behaviour, rape and
I           breach of the peace.

            In thanking the Competent Authorities of the United States of America In
I           adV!lnce for their co-operation In this case, I avail myself of this
            opportunity to renew the assurance of my high consideration.

I
I                      The Right Honourable James Wolffe, Queen's Counsel

I                                       LORD ADVOCATE


I          Edinburgh                                           l ()   December 2018


I
I
I
I                                             () "'
                                          lNVBSTOR IN PBOPLB
                                       Tbe~t
I
        Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.10 Page 10 of 62
I   ,

I
I
I                                            REQUEST FOR EXTRADITION

                                             to
I                                            THE COMPETENT JUDICIAL AUTHORITIES
                                             OF THE UNITED STATES OF AMERICA
I                                            by


I                                            THE RIGHT HONOURABLE JAMES WOLFFE,
                                             QUEEN'S COUNSEL, HER MAJESTY'S
                                             ADVOCATE

I                                            for the .extradition of

                                             WILLIAM MITCHELL BOWMAN (Date of .
I                                            Birth 10:06,1949) residing 1165 Dltmar
                                             Street, Oceansiile, California, USA

I                                            In respect of.the followlng_offences:.

                                            Lewd, Indecent and llbldln!JUS practices
I                                           and behaviour, rape, and breach of the
                                            peace

I           . DESCRIPTION OF THE PERSON SOUGHT
I             1. WIiiiam Mitchell Bowman (born 10.06.1949) was born In the United
               · Kingdom and emigrated to the United States of America In 1968 or

I                1969. He Is believed to be currently residing at 1165 Dltmar Street,
                 Oceanside, callfornla, USA and had a previous address at 1202 North
                 Pacific Street, Unit 105B Oceanside, California, USA, He Is believed to
                 be m'arrled or _to have :been married to Shelley Smith-Bowman,
I             2. A photograph of WIiiiam Bowm~n· was obtained by officers of ·the
                  Police Service of Scotland on an lntelllgence basis and Is attached at
I                 An'nex A. This photograph has been shown to one of the victims of
                  the alleged offences set out In this re.quest, Kathleen Hyland, who
                  has confirmed that the photograph shows the WIiiiam Bowman who
I                 was responsible for the offending. A statement from Detective
                  Constable Paul Richardson dated 30 October 2018 confirming '
                  Hyland's Identification of accused Bowman Is attached at Anne:ic B.
I                 Further Intelligence obtained on a police to police basis from the
                  United States provides that-Bowman's social security number Is listed
                  as XXX-XX-XXXX and that he has travelled on IBrltlsh passport

I               . numbers 154785334 and 030900637.                                       ·



I                                                 •I-
                                           EXT-BOWMAN-00004


I
Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.11 Page 11 of 62
                                                                                    I
                                                                                    I
      STATEMENT ·OF TRE ~ACTS .OF TRE O.FFENCE
             ..
                                                                                    I
         Background .
        3. William Mitchell Bowman (hereinafter. referred to as "the aci:us.ed" )
                                                                                    I
           Is sought for prosecution In Scotland In relation -to the following
           charges:                                                  ·              I
           (001) · on various occasions between 13 July 1!163 and 29 February
           1968 both dates Inclusive at 670 Old Edinburgh Road,· Uddlngston
          and 7 Rosebank Drive,• Uddin9ston and at. a park nearby you
                                                                                    I
          WILLIAM MITCHELL BOWMAN, whilst acting with others whose
          Identities are meantime to the prosecutor. unknown did use lewd,
          indecent at\d llbtdtoous pract.lces and behaviour towards Etlz.abeth
                                                                                    I
          Kato or Bowman, born 13 July- 1959, c/o The Police Service of
          Scotland, Motherwell, and did repeatedly penetrate her vagina with
          your fingers, repeatedly perform oral sex on her, . repeatedly
                                                                                    I
          penetrate ·her mouth with your penis, repeatedly• ejaculate semen
          onto her body, repeatedly lick her body and repeatedly masturbate In
          her presence                                                 ·            ii
          (002) on various occasions betw.een · 13 July 1963 and 29 February
          1968 both. dates Inclusive at 670 Old Edinburgh Road, Uddlngston          ii
          and 7 .Rosebank Drl.ve, Uddingston and at. a park nearby yo_u
          WILLIAM MITCHELL BOWMAN did, whllst acting with others whose
          Identities are meantime to the prosecutor unknown, assault Elizabeth
          Kato or Bowman, born 13 July 1959, c/o The Police Service ,of
                                                                                    I
          Scotland, Motherwel,I, and did repeatedly Ile on top of her and
          repeatedly penetrate her vagina with your p·enls and you did rape her     I
           (003) on various occasions between 13 July 1963 and 29 February
           1968 both dates Inclusive at 670 Old Edinburgh Road, Uddlngston
        . ·and 7 . Rosebank Drive, Uddlngston · and at a park nearby you
                                                                                    I
           WILLIAM MITCHELL BOWMAN, whilst acting with others whose
           -Identities are meantime to the prosecutor unknown, did use lewd,
         · Indecent and ,libidinous practices and behaviour towards Kathleen        I
           Hyland or Bowman, born 31 August 1960, c/o The Police Service of
           Scotland, Motherwell, and did repeatedly masturbate In her presence,
           repeatedly kiss her on her face and repeatedly penetrate her mouth
           with your penis
                                                                                    I
         (004) on various occasions between 13 July 1963 and 29 February
         1968 both dates Inclusive at 670 Old Edinburgh Road, Uddlngston
                                                                                    I
         and 7 Rosebahk Drive, Uddingston and at · a park nearby you
         WILLIAM MITCHELL BOWMAN did, whllst acting with others whose
         Identities are meantime to the prosecutor unknown, assault Kathleen
                                                                                    I
         Hyland or Bowman, born 31 August 1960, cto The Police Service of
         Scotland, Motherwell,. and did repeatedly Ile. on top of her and
         repeatedly penetrate her vagina with your penis and you did rape her
                                                                                    I
                                                                                    I
                                        -2-
                                   EXT-BOWMAN-00005
                                                                                    I
                                                                                    I
        Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.12 Page 12 of 62
    I
    I
    I             "(005) on various occasions between 13 July 1963 and 29 February
                   1968 both dates inclusive at 670 Old. Edinburgh Road, Uddingston
                   and 7 Rosebank Drive, Uddingston and at a park nearby you
    I             WILLIAM MITCHELL BOWMAN,- whilst acting with others whose
                  identities are meantime to the prosecutor unknown, did use lewd,
                  indecent and llbidinous practices and behaviour towards Richard
    I             Bowman Jnr, born 8 April 1962, c/o The Pollce Service of Scotland,
                  Motherwell, and did repeatedly masturbate In his presence

    I             (006) Between -1 January 1963 and 31 December 1963 both dates
                  inclusive at 670 Old Edinburgh Road, Uddlngston or 7 Rosebank
                  Drive, Uddlngston you WILUAM MITCHELL BOWMAN did conduct
    I             yourself In a disorderly manner in tliat you did press yourself against
                  a bedroom door with -Catherine Bowman, c/o The Police Service of
                  Scotland; \11\othe!"'He.\\, whl\st she. '#las a\1'.me. with\!\ he.r bedroom and· .
    I             commit a breach of the peace                  ·

                 (007) Between 1 June 1967 and 31 December 1967 both dates .
                             at
.I               Inclusive     670 Old. Edinburgh Road, Uddlngston or 7 Rosebank·
                 Drive, Uddingston you WILLIAM MITCHELL BOWMAN did conduct
                 yourself in a disorderly manner In that you did look through a window
                 and watch Catherine Bowman, c/o The Police Service ·of Scotland,
I                Motherwell, whllst she was bathing and commit a breach of the peace·

                  (008) Between 1 March 1968 ·and 12 July 1973 both dates inclusive
I                 at San Pasqual Street, Pasadena, Californta, USA you WILLIAM
                . MITCHELL BOWMAN did conduct yourself In a disorderly manner In
                  that you did, whilst naked, ·enter a room in which Catherine Bowman
I               · and Richard Bowman Snr, c/o The ·Pollce Service of Scotl.and,
                . Motherwell, were sleeping, lie on the fioor and attempt.to remove the
                  bed clothes from the bed ·1n which she was sleeping and commit a·
I                 breach of the peace                    ·

              4; The accused is the adopted broth.er of the victims Elizabeth Kato or
I                Bowman, Kathleen Hyland or Bowman and Richard Bowman Jnr. He
                 is the adopted son of victims Catherine Bowman . and Richard
                 Bowman Snr. The family moved to the USA in 1968;

I             Events; charges 1 and 2- victim Ellzabeth Kato
I             S. The sexual abuse started when the accused came to llve with the
                 Bowman family In 1963 when he was thrown out of his home by his
                 step mother and was taken In by· Catherine Bowman and Richard
I                Bowman Senior. He was eventually legally adopted by Catherine
                 Bowman and Richard Bowman Senior In 1968. The famlly lived at
                 670 Old Edinburgh Road, Uddlngston and 7 Rosebank, Uddlngston,
I                Scotland b\;ltween 1963 and 1968.

              6. The offending started with the accused telling witness Kato, who was
I                under 10 years old throughout the offending, to "suck him" I.e. put
                 his penis in her mouth, which she did, The accused also performed


I                                                  -3-
                                              EXT-BOWMAN-00006 ·

I
Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.13 Page 13 of 62
                                                                                    I
                                                                                    I
          · oral sex on witness Kato. This happened on a regular basis whilst the
            family lived In Scotland during the period between July 1963 and.
                                                                                    I
            1968.

       7. Over a period of time the accused progressed to penetrating witness
           Kata's vagina with his fingers. He ·also began to have sexual .
                                                                                    I
           Intercourse with her. He would wait until everyo11e else had gone. to
         • bed before getting witness Kato on the floor, penetrating her vagina
           with his penis and having sexual Intercourse with ,her. This happened
                                                                                    I
           on a regular basis.

       8. Kato stated to police that the accused· started abusing .her but also
                                                                                    I
          moved on to sexually abusing• her younger sister Kathleen (witness
          Kathleen Hyland, who was also under 10 years old throughout the
          offending). The accused asked witness Kato to look out for her father
                                                                                    I
          coming whilst he sexually abused witness Hyland. This happened on ·
          a regular basis. The accused also took witness Kato out behind the
          garage or the park near their house where he would have sexual
                                                                                    I
          Intercourse with her.

       9. Witness Kato also described the accused bringing two neighbourhood
                                                                                    I
          boys who.were around the same age as the accused to the house to
          have sex with her and her sister, witness Hyland, She states that the
          accused masturbated whilst the boys had sex with her and her sister.      I
          She also states that at times the accused also had sex with her when
          these other boys were there. She describes Instances In which the
          accused masturbated In her presence. She also describes Instances In
          which the accused ejaculated c;>n her body and lri which he would lick
                                                                                    I
          her body. Accused promised to give the witness sweets If she kept
          the abuse a secret, The accused often performed the · roll of
          babysitter for the younger children. Witness Kato states she would
                                                                                    I
          sometimes try to get Into trouble so her mother would .keep a more
          watchful eye on her,                                  · ·                 I
       10.The abuse happened nearly daily throughout the period libeled In the
         · charge and occurred at different times of day or night. All the
          ·offending occurred when the witness was under 12 years old.
                                                                                    I
      ,11.Wltness Hyland provided evidence In her statement that she saw the
          accused having sexual Intercourse with witness Kato when they lived
                                                                                    I
          in Scotland.

       12.The abuse stopped for a brief time as the accused did not go with the     I
          family to the US Immediately In 1968 but joined them later. after his
          adoption was finalised. The abuse continued when the accused
          moved to the USA In 1968 or 1969 to join the family and continued
          until· the Incident described in charge 8 above Involving Catherine
                                                                                    I
          BQwman, which happened at· some time between the accused's
          arrival in the USA and 12 July 1973. Richard Bowman Senior threw
          the accused out after this .incident.                 ·
                                                                                    I
                                                                                    I
                                        -4-
                                   EXT-BOWMAN-00007
                                                                                    I
                                                                                    I
 I   Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.14 Page 14 of 62



 I
I                 .                                                .
            13.The witnesses maintained some contact with the accused. Witness
               Kato speaks to phoning the accused when she was '50 years old and
               asking him, "Do you remember what you·dld to me when I was a              -l'
I              wee girl?" to which the accused said, "Yes, I'm sorry." W:ltness
               Richard Bowman Senior provided evidence In his police statement
               that he spoke to the accused at some point oyer the last few years
I              and that the accused answered "Yes• to the question he asked him
               which was, "Did you abuse my g(rls?"

I          . Events ctjarges ,3 and 4- v!ctJrn Kathleen Hyland ·

I           14. Kathleen Hyland states that when she was 5 or 6 years old (between
               31 August 1965 and 30 August 1967 wh.en the accused was aged 16-
               18 years old) she saw the accused having sexual Intercourse with
I              witness Kato and at the same time another male teenager was on top
               of her (witness Hyland) •.She also descrlb!!S that around the same
               time she remembered being In a field and a boy bt;!ing on top of her

I            . but she did not remember If he engaged In a sexual act with her.

            15.Wltness Hylalid later recalled that the boy she could-see on top of her

I              was one of the 'Clark family or a boy called Gordon. She also stated
               that she could see the accused on top of her and someone else on
               top of her sister, witness Kato .. Witness .Hyland stated that the ·
               accused penetrated her vagina with his penis and that this occurred
I              In her bedroom the house at: 7 Rosebank Drive, Vlewpark,
               Uddlngston. This happened on a regular basis. She stated that the
               accused brought his friends In and his friends •would do Ii: too."
I          16. Witness Hyland was under 12 years old throughout the time ·period of
              the charge. She remembers the accused having sexual intercourse
I             with her when she was aged between 4 and 6 but did not remember
              him doing anything else to her. She is able· to describe her
              recollection of the feeling pressure as the accused lay on top of her,
I.            his breath on her face and him. touching· her body. She describes
              feeling that her brain had almost tried to block out these memories.


I          17. Her evidence regarding the sexual .Intercourse Is corroborated by the
              evidence of ·witness Kato who stated that she saw the accused
              getting Into bed with Hyland and asked witness Kato to look out of

I             the window to check that their father was still ·playing football.
              Witness · Kato states that she saw the accused having sexual
              Intercourse with witness Hyland Jn the house at 7 Rosebank Drive,
              Vlewpark, Uddlngstor. This happened on a regula"r basis. She.
I             describes that she also saw the accused kissing witness Hyland. and
              penetrating her mouth with his penis. .

I          18, Witness Hyland speaks to having maintained some contact with the
              accused during the 1970s and 1980s when he worked In a bar In
              Pasadena. She provide evidence In her statement that she contacted
I             the accused by telephone In approximately November 2009 and later
              In person on an unspecified date and. asking him if he had had sex·

I                                             -5-
                                         , EXT-BOWMAN-00008

I
Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.15 Page 15 of 62
                                                                                      I
                                                                                      I
            with her and other family members. She states that the accused told
           her·that he had sex with both her and her sister, witness Kato. She       I
           recalls the accused saying, "It's not like we're reiated," and that he
           was sorry, Regarding her recollection of someone lying on top of her
           and witness Kato, witness Hyland states that she asked the accused
           and he provided her with two n,ames In response - "Gerry Clarke"
                                                                                     I
           and "Gordon Crown." Despite enquiries by tl'le Police Service of
           Scotland ft has not been possible to Identify the other boys suspected
           to have sexually abused the victims In this case.
                                                                                     I
        19.Wftness Richard Bowman Senior provided evidence In his police
           statement that he spoke to the accused at some point over the last
                                                                                     I
           few years and that the accused answered "Yes" to the question he
           asked him which was, "Did you abuse my gfrls?n                            I
      Events charge   s- vlctjm Richard Bowman Junior                                I
       20.Rlchard Bowman Junior states that he can recall seeing his sisters,
        · witnesses Kato and Hyland, lying on beds In an upstairs room when
          they lived In Scotland. He states that he .can recall boy's lying on top   I
          of his ·sisters and that the accused would be In the background
          watching and masturbating. He believes that he would have been
          about 5 or 6 years old at the _time. He states that he recalls se·elng
          this on more than one occasion.
                                                                                     I
       21. Witness Bowman Jnr states that he does not remember the accused
          ever having
                                                                                     I
                    . sexually
                            . abused him directly.
                                             '


       22. Witness Kato corroborat~s Richard's account In that she states that
           the accused would masturbate whilst neighbourhood boys would
                                                                                     I
           have sex with her and witness Hyland.
                                                                                     I
     Events c~arge    6- victim Catherine Bowman
       23. Catherine Bowman states that one evening In 1963 there was·a bad
                                                                                     I
        · storm. She heard a noise outside her bedroom· door and when she
         . went to ·Investigate she found the accused p_ressed up against' her
           door. She states that' this occurred at 7 Rosebank Drive, Vlewpark,
                                                                                     I
           Uddlngston.


     Events charge 7- victim catherine Bowman·
                                                                                     I
       24. Catherine Bowman describes· that on an occasion towards the end of
           1967 she was In 'the bath ·and saw a figure llngerlhg outside the
                                                                                     I
           bathroom wlhdow looking Into the window, She could tell that the·
           person was look1n·g Into the window was the accused and states he
          ·stayed there for some time. Witness Bowman confronted· accused
                                                                                     I
           an~ asked him what he was doing. The accused told witness
                                                                                     I
                                    EXT-BOWMAN-00009
                                                                                     I
                                                                                     I
    I
    '
        Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.16 Page 16 of 62



    I
    I              Catherine Bowman ttiat he was taking out some rubbish. This
                   Incident occurred at 670 Old Edinburgh Road, Vlewpark, Uddlngston.

    I          Events charge   s- victims Catherine Bowman and Richard Bowman sen!or-
I              25. In the mlddle.-of the night one night appr.oxlmately 2 or 3 years after
                  _the accused arrived In the US to live with .the famfly and before 12
                  July 1973, Catherine Bowman and her husband Richard Bowman ·
I                 Senior were asleep in bed In their house In, Calffomla .. catherlne ·
                  Bowman felt th.e bed clothes moving and being lffted off her. She
                  jumped up. Accused Bowman was lying on the floor beside her bed
I                 naked. Witness catherlne Bowman screamed. Her husband Richard
                  Bowman Senior jumped up. The accused ran out of the rooni.
                  Richard Bowman told the accused to leave the house, which he did •
                  The accused did not see any of the witnesses for several years.

••           Police Invo"Jyement
I              26.in 2010 Elizabeth Kato, who ffved In Texas at that time, contacted
                · the Poffce Service of Scotland and reported these offences. She
I                 advised she had reported abuse which happened In the US to US
                  police officers, but had been told that no .action· could be taken due to
                  a statute of ffmltatlons which required such offending to be reported
I                 within 30 years of the date of the offence..

               27 .A request was sent by officers of the Polfce Service of ·scotla_nd ·via
I                  Interpol to obtain a statement from witness Kato. A statement was
                   obtained from her on 17 June 2010 by Detective Lieutenant Parra,
                   Universal City Po.nee. Department, Texas, us. Crown Office
I                  International Co-operation Unit, Edlnburg.h, Scotland Issued an
                   International Letter of Request to the US authorities for full
                   statements to be obtained from Effzabeth Kato or Bowman, Kathleen

I                  Hyland or Bowman, Richard Bowman Junior, catherlne Bowman and
                   Richard Bowman Senior. Statements from aff of these witnesses were
                   taken by ·a number of US police officers In September and October

I                  2014 and sent to the Scottish prosecutor.


             APPLICABLE LAW
••           Extradition·

I             28.Extradltlon from the United States of America to the United Kingdom
                 Is 'governed by the Extradition Treaty between the Government of the
                 United States of America and the Government of the United Kingdom
I                of _Great Britain and Northern Ireland signed on 25 June 2003. '

            Scots Law
I
I                                                -7-
                                            EXT-BOWMAN-00010

I
Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.17 Page 17 of 62
                                                                                       I
                                                                                       I
        29.Scotland Is a separate jurisdiction within the United Kingdom. The
            criminal law of Scotland Is separate and distinct from that of England
          • and Wales. Scotland does not have a penal code. Criminal offences
                                                                                       I
            can be offences under the common law or under statute. Common
            law Is an unwritten law, based on custom· and usage and developed
            by case law of the court. The development by case law Is known as
                                                                                       I
            the doctrine of precedent, whereby the decisions of the higher courts
           are binding on the lower courts. All the crimes set out In the ·petition
            arrest warrant to which this extradition request relates are common
                                                                                      I
            law offences. They are not contained In any statutory provisions; but
           have all long t;,een recognised and punished by the Criminal Courts In
           Scotland. Offences 1-5 would now be covered by statute, namely the
                                                                                      I
           Sexual Offences (Scotland) Act 2009, which applies.to offences
           com~itted after 1 December 2010.                                           I
      30. The Lord Advocate, the Right Honourable· James Wolffe, Queen's
          Counsel, Is responsible a.s Public Prosecutor for the Investigation of
          crime In Scotland and the prosecution of all cases on Indictment,
                                                                                      I
          Including those prosecuted In the High Court of Justlclary, Scotland's
          Supreme Criminal Court which exercises· jurisdiction as a trial court:.
          The High Court of Justlclary has sole jurisdiction over rape cases.
          The Lord Advocate Is assisted In the High Court of Justiclary by a
                                                                                      I
          number of Advocates Depute.

      31, The Sheriff Court as ·a Criminal Court In Scotland exercises
                                                                                      I
          jurisdiction In relation to pre trial procedures In all prosecutions for
          crime and as a tri,11 court. The competent judge In - committal •
          proceedings is the Sheriff. The Petition is the initial writ In solemn
                                                                                      I
          proceedings. All criminal proceedings on· Indictment proceed on i:he
          authority of the Lord'Advocate. .                ·             ·            I
      32._ The Procurator Fiscal Is the Lord Advocate's local representative and
           Is responsible, as ioca_l Public Prosecutor, for the conduct of criminal
           proceedings before the Sheriff Court, Including the. preliminary
                                                                                      I
           proceedings In cases to be tried In the High Court of Justlclary.

      33. Solemn Procedure In Scotland · means proceedings .before a Sheriff
                                                                                      I
          and Jury or before a High Court Judge and Jury. The document
          which sets out the det?1lls of the charge or charge$ against an
          accused person Is the Pet!tlon In committal proceedings and the
          Indictment In t,:fal proceedings.            ·
                                                                                      I
      34. There is no statute of limitations. In the -event that the accused Is
          extradited to Scotland the prosecution will not become time-barred
                                                                                      I
          by lapse of time according to the law of Scotland.
                                                                                      I
                                                                                      I
                                                                                      I
                                          -8-
                                     EXT-BOWMAN-00011
                                                                                      I
                                                                                      I
    I   Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.18 Page 18 of 62



    I
    I         Petltlon· Warrant ·
              35. The Petition Is presented to a Sheriff and sets forth, where the
    I             particulars are known, the name, address and date of birth of the
                  accused person, the criminal" charges against him or her and craves
                  the Sheriff to grant a warrant for the apprehension of the accused
    I             person.

              36. · In this ·case the Petition Is· at the Instance of Alasdair Duncan,
 I                  Procurator Fiscal who was appointed by the Lord Advocate.

               37 .On 16111 April 2015 the Petition was. presented to Sheriff M S
 I                 MacTaggart, Sheriff of South Strathclyde, Dumfries and Galloway at
                   Hamilton who has authority under the law of Scotland to. grant
                   petition arrest warrants and granted an apprehension warrant for the

 I                 accused In connection with charges of lewd, Indecent and libldlrious
                   practices and behaviour, rape and breach of the peace. The Petition
                   and warrant has been Issued to the Police Service of Scotland and
                   remains valid In Scotland and throughout the United Kingdom.. · A
 I                 copy of the Petition and warrant Is annexed at Annex C.


 I           Charges and A1wncabje Law
               38.Charges 1, 3. and 5 -are allegations of the crime of lewd, Indecent and
I·                   libidinous practices' and behavlqur. This Is a common law offence and
                     ls not contained In any statute. The ·offence was consolidated Into
                     statute In the sexual Offences (Scotland) Act 2009, but the common
I                 · law definition applies to offences prior to the coming Into force of that
                   .Act on 1 December 2010. The crime at common law Is lewd, IAdet:ent
                    or llbldlnous practices or behaviour towards children (girls or boys)
I                   below the age of puberty, with or without their consent. The age of
                    puberty for glrls at common law Is -12 years old and for boys at
               · · common law It Is 14 years old. The definition of lewd, Indecent arid

I                   libidinous practices and behaviour comes. from custom and usage,
                    and the doctrine of precedent. According_ to this definition as
                    developed' by the courts, the practices may take the form of touching·

I                   the child or the accused Inducing the child to touch the accused In an
                    Indecent· manner.· Physical contact between the parties Is not . ·
                    essential however. Knowingly to engage in Indecent contact In the
                    presence of a ctiild will constitute. the ·crime. In o~der to show that
I                   the acts amount to criminal conduct, the Prosecutor must prove that
                    an accused person deliberately engaged In conduct tending to corrupt
                    a child's innocence. Ail offence of lewd, Indecent and libidinous
I                  practices and behaviour may also be commlttel:I by the taking of
                 . Indecent photographs of the victim; or by Indecent exposure to the
                   victim; or by the ·showing· of indecent_ photographs or videos to the

•·I                victim; or by other forms. of Indecent conduct carried out 1n· the
                   presence of the victim. It may be committed, by means of a· lewd
                   conversation with the victim, whether. face to face or by a telephone
                   call or through an Internet chat-room. In each case, the essence of
                   the offence Is the tendency of the conduct to corrupt the Innocence of


I                                                -9-
                                             EXT-BOWMAN-00012

I
Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.19 Page 19 of 62
                                                                                      I
                                                                                      I
           the victim. The Intention of the accused person can be Inferred from
           the circumstances of the case. The ages of the children will require to    ii
           be proved In court from their evidence and documentary evidence.
           Evidence will also be led on the basis of which It can be inferred that
           the accused would have known the chlldren were well below the age.
           of p!Jberty at the· time of the offences, namely that the accused had
                                                                                     ·I
           become a member of their family and that they· were all slgnlflcantly
           below the age of 12 for the girls and 14 for Richard Bowman lunlor.       I
        39.The maximum penalty that may be Imposed following a conviction on
           Indictment for the crime of lewd, Indecent and libidinous practices
           and behaviour as a common law crime 1s· life Imprisonment. o·r an
                                                                                     I
           unlimited fine or both.

       40.Charges 2 and 4 are charges of rape contrary to.the common law. At
                                                                                     I
          that time the definition of rape was when a male has .sexual
          Intercourse with a female without her consent and where the male
          knew that the female was not consenting or was reckless as to
                                                                                     I
          whether she was consenting.

       41.The essential elements which must be corroborated are: penetration         I
         · of the victim's vagina by the accused's penis, ·a lack of consent; and
         .mens rea (intention or the accused's state of mind), Penetration of
          the. victim's vagina by the accused's penis need only be minimal and
          the emission of semen ls not required.
                                                                                     I
       42. Lack of consent -can be proved fn a variety of ways, Including the
           complainer's evidence that she did not consent; evldencf\! ·that the
                                                                                     I
           complainer was forced to have sexual Intercourse (proved, .for
          example, by the presence of injuries from which ft can be inferred
          that the victim's will had been overcome by force); evidence that the
          complainer's wasthreatened; recent distress exhibited by the victim,
                                                                                     ••
          attributed to the rape and revealed to the first "natural confldant0 ;
          evidence that the complainer was Incapable of consenting because
                                                                                     I
          she was asleep or was lnc!lpable as a result of drug or alcohol,
          intoxication. However, no girl under the age of 12 has the capacity,
          in law, to consent to sexual Intercourse so lack of consent need· not
                                                                                     I
          be proved In this case and is established when the age of the victim
          ls proved to be under 12. It must be shown that the accused knew or
          should have known the ages of the victims. This can be inferred from       I
          all the circumstances of the case, Including the fact that the accused
          was a family member and· the children were sfgnlfltantly below the
          age of 12 at tlie time of the offences.                ·                   I
     . 43.In terms of mens rea, in general terms for the offence of rape the
          man must know that the wom21n Is not consenting ·or at least It must
          be demonstrated that he was subjectively reckless. An alternative
                                                                                     I
          formulation for the requisite mens rea Is "an absence of honest belief
          that the woman was consenting." However,· again, a girl under the
          age of 12 does not have-the capacity to consent so lack of consent ls
                                                                                     I
          established by proof of. age and that the accused would have known
          the ages of the girls.                   ·                     ·           ·I
                                        -10-
                                   EXT-BOWMAN-00013
                                                                                     I
                                                                                     I
  I '
        Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.20 Page 20 of 62



  I
  I             44.The maximum sentence If convicted on 'Indictment for the, rape
                   offences described in charges 2 and 4 is life Imprisonment.
  I            45.Charges 6-8 are offences of breach of the peace. This cr1m·e is also a
                   common law offence and Is defined as follows: "what Is required to
  I·               constitute the · crime is· conduct severe enough to cause alarm ·to
                   ordinary people and threaten serious disturbance to the community.'
                  According to precedent, something substantially· greater than mere
 I                Irritation Is lnvot:ved,' and 'what Is requlred .. ,ls conduct which does
                  present as genuinely alarming and disturbing, In Its context, to any
                  reasonable person. 'The offence of breach of the peace Is not limited

 I                to cases In which there Is evidence of actual alarm or annoyance,
                  'ffl)ether given by t~ pe,rsons who wer.e alarmed or annoyed or by
                  others. The court can determine ·objectively whether or not the

 I                conduct ls genuinely disturbing or alarming.

               4.6. The maximum sentence If convicted for a breach of the peace as

 I                  described In charges 6, 7 and :8 on Indictment is life Imprisonment.

               47. The offending In charge 8 did not·occur In Scotland. The charge
                  remains. on the arrest warrant to Illustrate the event which caused
 I                Richard Bowman Senior to throw the accused out of the house. The
                  Scottish Court does not have jurisdiction to consider this offence and
                  as such 'the accused wlll not be Indicted or prosecuted for It should he •
 I                be extradited.

               48. There are three categories of custodial sentence In· Scotland:
 I           · 49. Short term: this Is where the person Is sentenced to less than four ·
                  years Imprisonment, This category of prisoner Is entitled to be
I                 released after serving half of the sentence.

               50. Long term prisoners: this Is where the person ls sentence<! ·to more

I                 than four.years or more Imprisonment. A prisoner may make an
                   appllcatlon for release to the Independent Parole Board after serving
                   half the sentence·. A prisoner receiving a sentence of 4 years or more,

I                 where the court has ordered extra supervision for the 'prisoner, will
                  not be entitled to automatic early release at any, point In their
                  sentence. Prisoners receiving sentences of 4 years or more without
                  any court Imposed additional supervl~lon become entitled to
I                 automatic release only when they have 6 months left on their
                  sentence.

I             51.Life prisoners: this Is where the person is sentenced to life
                 Imprisonment. The prisoner may make an application for release to
                 ttie Independent Parole Board after serving the punishment part of·
I                the sentence.                                ·

              52.In Scotland ·a life sentence Is mandatory where the person Is
I                convicted of murder.. A life sentence Is discretionary where provided
                 for by st!ltute or In relation to exceptionally serious common law·


I                                               -11-
                                            EXT-~OWMAN-00014

I
Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.21 Page 21 of 62
                                                                                       I
                                                                                      I
           offences. If the person is sentenced to llfe Imprisonment, the
           sentencing judge must impose a "punishment part" which period
           must be served before the prisoner may apply for parole.
                                                                                      I
        53,Any sentence Imposed by a court in Scotland Is subject to appeal.          I
        54, .An Independent Parole Board conducts a review of the prisoner's
            sentence once the punishment part has been served. A Judge chairs
            this pan4:1I. An oral hearing takes place to determine whether the
                                                                                      I
          · prisoner's detention should continue. The panel niust decide whether
            it is necessary for the protection of the public for the prisoner's
            detention to continue. At this hearing the prisoner is present.
                                                                                      I
       55,The Parole Board ;;_.n direct the Scottish Ministers to release-the
          prisoner. If It Is decided that the prisoner should not be released· then
                                                                                      I
          a further hearing wfll take place within two years to review the
          prisoner's detention.
                                                                                      I
       56.If satisfied that there are compassionate. grounds justifying the
          release of a person. serving a sentence of Imprisonment, Scottish
          Ministers may release him on licence. The Royal Prerogative of Mercy
         (Clemency) may exc~ptlonally be available.                  ·
                                                                                      I
          Procedure on return
                                                                                      I
       57.0n his return to the United 'Kingdom, the accused will appear at
          Hamilton Shetlff Court In answer to the Petition. He wfll be committed
                                                                                      I
          for· further examination and either granted ball or remanded In
        . custody.                                                                    I
       58.If the accused Is granted ball then he must be served with the
          Indictment and a prellmlnary hearing must commence within 11
          months of his appearance before the Sheliff. The trial must
                                                                                      I
          commence within- 12 months of the accused's appearance before the
         .Sheriff. These perlo(ls can only be extended If a High Court judge Is
          satisfied that cause has been shown· for doing so.
                                                                                      I
       59.If the accused Is remanded in custody then he must be brought back
          before the Sheriff within 8 days of his first appearance. The. accused      I
         can apply for ball, If ball is granted at this stage, the 11 and 12
          month time llmlts referred to above will apply, If the accused Is
         remanded In custody then the Indictment must be served upon him
         within 80 days of his committal and; the preliminary hearing must
                                                                                      I
         commence within 110 days of his committal and the trial must
         commence within ·140 days of his committal, which fa.lllng the
         accused shall be entitled to be admitted to ball unless a High Court
                                                                                      I
         judge Is satisfied that cause has been shown to extend the. periods
         referred to.·                                                                I
                                                                                      I
                                        -12-
                                    EXT-BOWMAN-00015
                                                                                      .I
                                                                                      I
  I   Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.22 Page 22 of 62



  I
  I             INFORMATION PROVIDING A REASONABLE BASIS TO BELIEVE
                WILLIAM BOWMAN COMMITTED THE OFFENCES FOR WHICH
                EXTRADmON IS REQUESTED
  I          60,AII the evidence In this case comes from the statements provided b\<
                the victims describing what h·appened -to ·them and what they saw
  I             happening at the time and, in the case of witnesses Kato and Hyland,
                and Richard Bowman Senior, admissions the accused has made to
                t_hem since the off&1d!rlg. In re.!atlon t~ the three_ wltnesses who_ were
 I              children at "the time of · the offending,. aspects of each of their
                statements cortoborates evidence the other two have' provided.

 I              Identification of the .accused- ,all charges


 I           61.All five witnesses In this case can Identify the accused behaving In
                the manner libelled as he was known to them as a member of their
                family when the offences were committed.                  ·

 I              Lewd, indecent and libidinous practices and behaviour and
                penetration of the victim's vagina by tht1 accused's penis
 I              Charges 1 and 2- wltness·Kato

 I                                            '
             62, Witness Kato. describes many· Instances over a period of several years
                 between 1963 and 1968 whereby the accused conducted himself In a
                 lewd manner toward her, performecl oral sex on her, Induced her to
 I              perform oral sex on him,- Induced other males to rape her, watched
                other males having Intercourse with her and. masturbated In her
                pre$ence, ejaculated onto her body, licked her body and penetrated
 I              her vagina with his penis. She describes this happening on, at times,
                a near dally basis. Her descriptions of what the accused did amounts ·
                to tlie actus reus for offences- ·of lewd, indecent and libidinous

I               practices and behaviour and rape.      ·
            63. Witness Hyland's evidence supports witness Kato's evidence. Hyland
                stated that she remembers. an occasion when .she saw the accused on
I               top of witness Kato. AccoraIng to Hyland, th·e accused and witness·
                Kato. were both naked and- the accused was having sexual Intercourse .
              , with witness Kato. Witness Hylarid states that she was 5 or 6 -years .
I               old when she saw this. Witness Hyland was born on 31 August 1960.
                On the basis of Hyland's _evidence, the .Incident occurred between 31
                Augwst 1965 and 30 August 1967 .which Is consistent .with witness
I               Katq's account qf time frames. Witness Hyland also states that
               another male teenager was on top of her at the same time when she .
               saw her sister being raped although she could not recall If this male
               engaged In a sexual act with her (witness Hyland).
I           64.Wltness Hyland states that" when she was about 6 or 7 she was In the.
              · field ·across .from the family home In Vfewpark, Uddfngston with
I               witness Kato, the ·accµsed, "Gordon" and the "Clark boys". and they .
                had sex with her and witness Kato.


I                                             -13 -
                                          EXT-BOWMAN-00016

I
Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.23 Page 23 of 62
                                                                                        I
                                                                                        I
        65. Wit_ness Hyland also speaks to the accused admitting to her that he
         . had sex with her and her sister witness Kato when they were children
                                                                                        I
           wh11n she spoke to him In 2009.
        66. Witness· Richard Bowman Senior provided evidence In his police
          · statement that the acc;:used answered ~ves" to t:he question he ·asked
                                                                                       I
            him• "Did you abuse my glr1s?" This admission supports the evidence
            of witness Kato and Hyland that the accused carried out indecent acts
            of a sexual nature toward.s them.                          ·           ·
                                                                                       I
        67.Wltness Richard Bowman Junior· provided evidence in his police
          .statement that he saw his sisters, witnesses Kato and Hyland, lying
           on beds In an upstairs room when they lived In Scotland. He states
                                                                                       I
           that he can recall boys lying on top of his .sisters and that the
           accused was In the background watching and masturbating.
       68. Witness Richard Bowman Junior believes that he would .have ·been
                                                                                       I
           about 5 or 6 years ·old at the time which would Indicate that the
           Incidents occurre.d between 8 April 1967 and 7 April 1969. He states .
          that he recalls seeing this on more than one occasion: This supports
                                                                                       I
          witness Kata's evidence. Witness Bowman Jnr states that he does not
          remember the accused ever having sexually abused him directly.               I
          Charges 3 and 4- witness l:lyland
      · 69.Wltness Hyland describes the accused acting In a lewd manner
                                                                                       I
           towards her, having sexual Intercourse with h~r and Inducing other
           males to have Intercourse with her on a regular basis. Her
           descriptions · of the accused actions amount to the actus reus for
                                                                                       I
           lewd, libidinous prc1ctlces and behaviour and rape. Witness Hyland's
           account of what happened to her Is corroborated by the. r;!vldence of
           witness Kato who states that sh.e saw the accused getting Into bed
                                                                                       I
           with witness Hyland on a regular basis and that the accused asked
           witness Kato to look out of the window to check that their father was
           still playing football. Witness Kato states that she saw the. accused
                                                                                       I
           having sexual Intercourse with · witness Hyland In the house at 7
           Rosebank Drive, Vlewpark, Uddlngston. She describes that she c1lso
           saw the accused kissing -the witness Hyland and penetrating her             I
           mouth with his penis.
       70·,In support of Hyland's evidence, wltr:iess Kato speaks to see_lng· tlie
           accused masturbating whilst other. males had sex ~Ith her and
                                                                                       I
           witness Hyland.                                        ·     ·
       71,Wltness Richard Bowman· Senior provided evidence In his police
          statement that the accused answered "Yes" to the question he asked
                                                                                       I
          him- "Did you abuse my glrls?n This admission !jUpports the evidence
          of witness Kato and Hyland that the accused carried out Indecent acts
          of a sexual nature towards them.            ·
                                                                                       I
       72. Witness Hyland's evidence ls also corroborated by the evidence of her
          brother R1chard Bowman Jnr who states Witness -Richard Bowman
           Junior provided- evidence In his police statement that he· saw his
                                                                                       ••
           sisters, witnesses ·Kato and Hyland, lying on beds.In an upstairs room
           when they lived In Scotland. He states that he can recall boys lying        I
                                         -14 •
                                    EXT-BOWMAN-00017
                                                                                       'I
                                                                                       I
    ll   Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.24 Page 24 of 62


    II
 I                    on top of his sisters and that the accused was In. the background
                      watching and masturbating •. He also stated that sometimes the
                      accused would be on his own on top of witness Hyland.
 I                 73. Witness Richard Bowman Junior believes that he would have been
                       about 5 or 6 . years old at the time which would Indicate that the

 I                     Incidents occurred between 8 April 1967 and 7 April 1969. He states
                       that'he recalls seeing this on more than one occasion. This supports
                     , witness Kato's evidence. .

 I                    Charge   s- Rlchatd Bowi'han .Junior

 I                 74. Witness· Richard Bowman Jun,lor provides evidence -he saw the
                       accused masturbating w_hllst other boys were having sexual
                      Intercourse with witnesses. Kato and Hyland. Witness Kato ·

 I                    corroborates Bowman Junior's account In that she states· that the
                      accused would masturbate whilst neighbourhood boys would have
                                          .
                      sex with her arid witness Hyland.
                                                     .
                                                                              ·

 I                    A lack of consent for charges 1-5


 I             ·
                   '75. As noted above, consent Is immaterial for charges 1, 3, and 5
                       because the victims were young children and Irrelevant for the rape
                       charges as the two girls were too young to be able, In law, to pro'vlde
 I                   . consent to sexual Intercourse. It requires to be proved that the
                       female witnesses were under 12 and the male witness was under 14 ·
                       and that the accused knew this. The witnesses a·nd their parents can
I                      speak to the ages of the children during the period libelled and
                       documentary evidence confirming their ages can be prqvlded. The
                       witnesses were all far below the. age of 12 at the time of the .

I                      offending and the accused was their adopted brother. It can easily be
                       Inferred from these circumstances that the accused knew their ages.··


I                    Corroboration using the Modrov Doctrine
               76,Scots Criminal Law requires each essential fact· of an offence to be

I                  proved by corroborated evidence. The essential facts. In relation to
                   each of these offences are that the accused acted in the manner
                   described In the charge, the female children were under 12 and

I                  Richard Bowman Junior was under 14 c;1nd that the accused Intended
                   to act In the manner described In the charge; Intention fs Inferred
                   from the facts and circumstances of the. Incident, namely that the
                   accused Intended to commit the acts libelled. In addition to separate
I                  sources of corroboration using aspects of each witness's statement to
                   corroborate what the other has said, ln cases where there are two
                   similar offences committed against different complainers and there Is
I                . only the evidence of the individual complainer as to each offence, the
                   Prosecutor can use the "Moorov• doctrine, or doctrine of mutual·
                   corroboration to prove both of the offences.
I
I                                                 · -15 •
                                               . ~XT-BOWMAN-00018

I
Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.25 Page 25 of 62
                                                                                        I
                                                                                        I
        77. This. doctrine has been developed by the courts over a number of
            years. "Moorovn seeks slrrillarlty In time, place and circumstance to
            mutually corroborate separate offences. The test . ls Vo!hether the
                                                                                        I
            Individual Incidents !!re component parts of ooe course of criminal
          · conduct persistently pursued .by the accused. The courts have
            established that a lesser offence can corroborate a more serious
                                                                                        I
            offence. Sexual offences over a number of years may constitute a
            course of criminal conduct allowing for the application of the doctrine.
            For example, previous case law has allowed the doctrine to apply
                                                                                        I
            despite an 18: year gap In offending. In the present case the
            Prosecutor considers that . the Moorov doctrine .applies to ailow
            offences 1, 3 an~ 5 and 2 and 4 to mutually corroborate each other.
                                                                                        I
          Charges -6;,,8
                                                                                       ·11
       78. Witness Catherine Bowman provides evidence that the accused
          pressed himself against her bedroom door, lingered outside· her
          bathroom window and lay o.n the floor of her bec;lroom naked and
                                                                                       I
          removed the covers from her bed. Richard Bowman speaks to the
          latter Incident. These charges have been Included to allow Catherine
          Bowman to explain fully the background circumstances of the family •
                                                                                       I
          and the accused and to explain what ultimately led to the accused·
          being asked to leave the house. Charge 8 did not occur In Scotland
          so the Scottish court cannot exercise jurisdiction over this offence.        I
          The accused will not be Indicted for the offence In charge 8 upon his
          return.
                                                                                       I
          EFFORTS TO TRACE AND APPREHEND WILLIAM MITCHELL
          BOWMAN                                                                       I
       79.The Scottish authorities have been unable. to detain the accused,
          because he Is believed to be living and working In the United States
          of Amerlca. He Is believed to be residing at 1165 Dltmar Street,
                                                                                       I
          Oceanside, Callfomla, USA and had a previous address at 1202 North
          Pacific Street, Unit 105B Oceanside, callfomla, USA. He Is believed to
          be mar:rled or to have been married to Shelley Smith-Bowman.
                                                                                       I
          Intelligence obtained on a police to police basis from the United
          States provides the photograph frolil his. US driving l!cence, that his
          social security number Is listed ·as XXX-XX-XXXX and that he has
                                                                                       I
          travelled on British passport numbers 154785334 and 030900637. ·
                                                                                       I
                                                                                       I
                                                                                       I
                                                                                       I
                                         - 16-
                                    EXT-BOWMAN-00019
                                                                                       I
                                                                                       I
      Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.26 Page 26 of 62
  I
  I
  I          SO.Enquiries have been made by the Police Service of Scotland wh_o .
                have confirmed. that the accused has not returned to the United
               'Kingdom and that he lives and works in the United States of America.
  I
                I confirm that the circumstances herein described, if proved,
  I             entitle a criminal court to convict the said William Bowman of
                the crimes set out in the petition warrant.

  I             Signed


  I              1J~'
                Helen H Knipe

 I              Senior Procurator Fiscal Depute (Prosecutor)
                4 December 2018


 I             ANNEXES

 I             . A· Photograph of the accused
                 B- Statement of DC Paul Rich,irdson
 I               C· Certified copy of the petition arrest warrant


 I
 I
I
I
I
I
I
I
I                                             - 17 -
                                          EXT-BOWMAN-00020

I
                    Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.27 Page 27 of 62
I   ..
         , ..
         f .    ' .. '
                                                                     .,.,,:,,, .. ,,,•,(;,,,•.\,•~,',~!Yl;;•,·;•;,,'~',1.•\h   l'••·•,••~";;•q;•, • . • . ••~••   •:••   '"•.:   •-~·,.,••,



                                                                                                                                           ANtvE';<.,                            A
                '
I                        I                          CALIFORNIA'DEPARTMENT OF MOTOR VEHICLES
                                                                          IMAGE RECORD FOR:
                                                                WILLIAM MITCHELL BOWMAN
I                         A5088181                 EXPJRJ;B: 10/06/2010         CLASS:F                                   SEX:M •
                          HAIR: GRY             . EYES: GRN.                    H!IGHT: 508                               Wl!IGHT:160
I                         DATE OF BIRTH: 10/06/1949
                          AllORESS: 1202 .N PACIFIC ST UNrT _1068, OCEANSIDE, CA 92064


I                         PHOTO DATE:
                          ~005
                          ISSUE DATE:
                                                   PHOTO OFFICE:
                                                   588
                                                   ISSUE OFFICE:
                                                                               APPLICATION DATE:
                                                                               09/23/2005
                                                                               RESTRICTIONS:
                                                                                                                          AJ'PUCATION OFFICE:
                                                                                                                          Sile

                          NIA
I                                                  N/A ·




I
I
I
I
I
I
I                        Thia photogn,plils •bue copy of llio photograph lhal la conlalnael on IM Qeparlmont of MolorVehlcloe ·pholo dolabooe
                         and dellwled <Wer Iha Depar1menl of Juallco Cel.Pholo communtcatlons netwolft                      · ·            . ·


I                        Dale:-------"'--------------
I
I
I
I
I                                                                          EXT-BOWMAN-00021

I
      Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.28 Page 28 of 62

..,
                                                                                                                          I
;


                                                                      RESTRICTED
                                                                                                                          I
            Polieo Ref,
                                                                                                                          I
          No.        1Q1n101f ,q 1610 l:S::17 121,                                    DOCUMENTARY
                                                                                      PRODUCTION
                                                                                                                          I
                                                                                     .(BACKING SHEET)


                                                                                     CASEOF ·
                                                                                                                          I
          ~~No.-.Lf..!..:.,_:_;::_;_~-=~-~-
          fonn51c I.Jib Ref No. - : . - - - - - - - ; - -
                                                                                         lut.l.(.1)\1,v\ ~,1,(,-\,J •     I
                     vc.c-,,..Jr:. flftM&><oy                         N
          Ofl!CII'
         Ofll<er Sobl,,J)C.       ~ ll-¥\,(l)p,.J Div
                                                            Div
                                                                  .   N                                                   I
         Owner· _ __._,fou=:           .-.c...:f._____                                                                    I
         Atldtuot_~--'---------
                                                                                                                          I
         lll!No. - - - - - - - - - - -                                               COURT PRODUCTION NO.

         Slgnawte---------::-----:---;--
         c... AcaJnat11nc1c1eo,   lvtU~Jlr1:'1 WMA,J
                                                                                                                          I
                 ofAitldeON~xc.gu,fu&ltA
         Description
                                                                                                                          I
        D;e:r;_ ol= tf qrot?,., \1§:11@!:. /AIA•f                              ·
                                                                                                                          I
      .&«iD KM-- W11/JkM tlrrcwtt.. MuAJ.
                                  lfft10 ".
         Where l'olmd
                                                                                                                          I
                                  (s) ldtnlifying irdde .                                                                 I
            .f!.:!,.~~!.C.:==:.L• 7 _ _ _ _ __
        2---,,------:--8 - - - - - -
                                                                                                                          I
        l--,----- 9- - - - - -
        4 _ _ _ _ _ _ 10 _ _ _ _ __
        5                                    11 _ _ _ _ __
                                                                                                                          I
                                                                                    DIVISION/DEPT.5TATION:
        6                                    12 _ _ _ _ __
                                                                                                                          I
                                                                                                                          I
      I 111 ;J
                                                                  RES.TRICTED
                                                                                                             V2-AHIHUIO
                                                                                                                          I
                                                                      EXT-BOWMAN-00022
                                                                                                                          I
                                                                                                                          I
    I.   . '•
                Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.29 Page 29 of 62



    I                                                                                              A· Nf\JE"j.
                                                             WITNESS S.TATEMENT

    I                        Witness No: 7              Agency No: F'SPND01960512             PF Ref: HM12008260



    I              SECTION 1: Disclosable Details
                   Syrnama                     : RICHARDSON
    I              Forename(s)                 : PAUL
                                                                                    I   '




    I.             Age

                   Officer URN
                                               : 51

                                               : PSP0310037

I                  Rank

                   Police Station
                                               : DETECTIVBCONSTABLE

                                               : GOVAN POLICE OFFICE

I                 Yurs of service              : 19



I                 SECTION 2: Provenanc;e - all mandatory fields
                  Statement taken by Self.
I                 Place, date and Ume         :·Springbmn Police Office, 30-10-2018 at 12:47:00
                  Other person(&) present . : none.
I                 Source.                     : operational statement


I                 AuthenllcaUon               : verified by officer as .own statement



I                 SECTION 3: Free Text
                  On 29th October 20181 contacted witness.Kathleen Hyland w~o resides In the United States of
                  America by e-mail.
I                 I e-melled htr a copy of:

I                 Label No - 1 x Callfomla Departmimt of Motor Vehicles Image Record for William Mitchell Bowman

                  The witness Hyl~nd e-mallec! mE1. back to con!lrm that the person depicted In the Image Is WIiiiam

I                 Mitchell Bowman who Is the accu~ In this case'.

                  I cari conflnn that this Is a true and accurate record.

I
I
I                                                                   Page1

I                                                              EXT-BOWMAN-00023

I
Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.30 Page 30 of 62
                                                                            I
                                        Wll'NESS Sl'Al'EMEN-r
                                                                            I
                   SENSITIVE MATERl~L ·NOTTO BE DISCLOSED                   I
   SECTION 4: Personal Details                                              I
   SCRO No

   Data of birth
                      : not requested

                      :-
                                                      Witness type : POLC

                                                      Place of birth :
                                                                            I
   Business telephone :' 01415324537                                        rl
   SECTION 5: Dates when unavaUable in the next 12 months                   I
 · 22-12-2018 to 06-01-2019
   20-06-2019 to 09-07-2019
   01-10-2019 to 21-10-2019
                                                                            I
   SECTION 6: Any other confldentlal material                               .I
   None.
                                                                            I
                                                                            I
                                                                            I
                                                                            I
                                                                            I
                                                                            I
                                                                            I
                                                                            I
                                                                            I
                                              Page2
                                                                            I
                                         EXT-BOWMAN-00024
                                                                            I
                                                                            I
                  Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.31 Page 31 of 62

                                                                                                                                                      .c
                                                                                                                                                      I


                                                                Hamilton Sheriff Court
                                                                                 Shsriff Court House, 4 Beckford 1,111181, Hamlllon, Ml.3 OBT(9772)
                              Backing Sheet (SOLEMN•Pe-flTION)                                                      HAM-2015-001910

                                      SCS/2111~721&

     I     PF Ref-CCXOplalnl
           Agency Reference
                                      HM12008260-001
                                      PSPND01960512
                                                   ,,
     I ! w11n11111       Mitchell BOWMAN •                                              10/06/1949            S164721N2X                         !
           .r     Charge Header                                           Plea         Verdict        'flnal Disposal                                       i
            r    1 OLILOOOOOOOOOOOO
  I         I
                                                                                                                                                           I
    t"'"" "'"""". -
           "''4-lAVIOUR              .
            :__. llt,QJ3EXUAL M~avatlonl .    """"""".
                                               .
                                                 ·
                                                                                                                                                           ,,
                                                                                                                                                            '
  I      .RAPE
              2 ORAPOOOOOOOOOOOO
                                 · .       .

 I     · 1(CHILD, SEXUAL -ravatlOAI
              S OLILOOOOOOOOOOOO              .
         ,L~D, INDECENT & LIBIDINOUS PRACTICES & ·
 I       !
          BEHAVIOUR          ·

    I       4 ORAPOOOOOOOOOOOO
 I         RAPE ·

                 5 OLILOOOOOOOOOOOO
 I         LEWD, INDECENT.& LIBIDINOUS PRACTICES &
           BEHAVIOUR·               .

I          '-'
            6 OBOPOOOOOOOOOOOO
           BREACH OF.TI-IE PEACE
                                                        '   '
       I
If           7 OBOPOQOOOOOOOOOO'                   "


            THE
       lBREACH OF             PEACE
II       6 OBOPOOOOOOOOOOOO
       !BREACH OF THE PEACE
I      i                  '

                                                                                   HAMILTON:          .2B      I I I 118' .              .
I                                                                                ~AND THE FOLLOWING
                                                                                          -PAG1!8 CEllm'FIE:0 ATIU,
                                                                                   QOPV, SV ME                                  ·
I                                                                                  . .~
                                                                                     SHERIF¥ GL.lRK      oePtffli_
                                                   An--
                                                                                              .u, ........ - -


I.   Pdnltd: IMM/21115(15:1&)
                                             By:                                                                               f'alae1ol2
                                                                EXT-BOWMAN-00025

I
     Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.32 Page 32 of 62
                                                                                                                                                I
                                                                                                                                                I
                                                                                                              HM12008260                        I
                                                                                                       l'SPND01960512

                                                                                                             16 Aprll 2015 .                    I
                                           UNTO THE HONOURABLE SHERIFF OF

                              SOlTTH STRATHCLYDE DUMFRIES & GALLOWAY AT HAMILTON
                                                                                                                                                I
                                            THE PETITION OF ALISTAIR DUNCAN

                              PROCURATOR FISCAL OF COURT FOR THE PUBLIC INTEREST'
                                                                                                                                                I
                                                     HUMBLY l!HEWEl!'H

         That fl1lm Information hlCelved by the Petitioner, ~ appears, and ho accordingly oha,gea,
                                                                                                                                                I
         WILI.IAM MIT<:HELL BOWMAN,
         1202,
                                                                                                                                                I
         NORTH PACIFIC STREET, ·.
         UNIT 106B OCEANSIDE,
         C811fomfa,
        ·UNITED STATES.OF AMERICA                            Date of Birth: 10.06.1849 ·
                                                                                                                                                I
         aa follows:   '
        (001) on various occaslona betwsen 13 July 1983 and 29iebruary 1968 both daies lncluslve at 870 Old
                                                                                                                                                I
        EdlnbUrgh Roed, Uddlngston and 7 RO!lebank Drive, Ucidlngston and at a pari< neallly youWILUAM ·
        MITCHELL BOWMAN, while! aotlng with others whose ldenltles are masntlme to thll proeeoutor unknown did
        use lewd, Indecent and llbldln011$ practices and behaviour towards Elizabeth Kato or 8-nan, born 13 July
        1859, c/o The Police SIIIVlce of Seoiland; Motherwell, and did repeatedly penetrate her vagina with your
                                                                                                                                                I
        lingers, repeatedly perform oral sax on her, repeatedly penelrate her mouth with .your penis, repeatedly
        e]acula!e semen onto her body, repeatedly llok her body and repeatedly m88Ulrbate In her presence
                                                                                                                                                I
              .                                          .               .'




. )
         (002) on various occaalona between 13 July 1983 and 29 February 19611 bojh daleli lncluslva at 670 Old
         EdlnbU!Uh Road, Uddlngston and 7 R08ebank Drive, Uddlngston and at' a pari< nearby you WILLIAM
       • MITCHELL BOWMAN did, whllat acting with others whose ldentlUes are meantime to the j:)roaeclJtor
        unknown, aaeaUII Ell2:abeth Kato or Bowman, born 13 Juti 1.969, c/o.'rhe Poll~ Service Of Scotland,
                                                                                                                                                I
·       Motherwell, and did reputedly Ila on lop of her and repeatedly ·penetrate her vagina with your penis and you
        did rape her                                                                                                                            I
        (003) on various occasions between 13 July 1963 and 29 February 1968 both dates lncluslva at W'f.O Old
        Edlnllurgh Reep, Uddlngston and 7 Rosebank Drive, Uddlngslon and at a perk nearby you WILLIAM
        MITCHELL BOWMAN, whllat acting v.i.th others whose ldenOtles are meanUma to !he proaeculor unknown,
                                                                                                                                                I
      · did uae lawd, Jndeoent and'llbldlnous practices and behaviour towards Kathleen Hyland or Bowman, born 31
        August 1960, c/o The Polloe Service of Scotland, Motheiwell, and did repeatedly masturbate In her
        p191enqe, repeatedly kiss her o.n her face and repeatedly penetrate her meulh with your penis                                           I
        (004) on various oaoaa.lons between 13 July 1.963 and 29 February 1968 both dates lnclsuslve at 670 Old
        Edinburgh Road, Uddlngston and 7 Roaebank OrlVe, Uddlngston and at a park n.~ you WILLIAM
      • MITCHELL BOWMAN did, whllat acting with others whose ldentilfles are nieanlfme lo the prosecutor
        unknown, 888lllllt Kathleen ~and.or Bowman, born 31 August 1960, c/o The F'ollce Set'\!IC8 o.f Scotland,
                                                                                                                    .
                                                                                                                                                I
        Motherwell, and did rapeatedly lie on 19P other and repeatedly penetrate her vagina v.ith your penis and )IOU
 .     did rape her
                                                                                                                                                I
                                                                                                                                                I
                                                       EXT-BOWMAN-00026
                                                                                                     n-...,,......._.. ct-..1 """""'' ...   #   I
                                                                                                                                                I
     I  •
            Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.33 Page 33 of 62



    ••
    I          (006) on various occasions.between 13 July 1963 and 29 February 1968 both dates lnolustve at 670 Old
               Edinburgh Road, Uddlngston·and 7 Rosebank Drive, Uddlnglllon and at a park neart>y you WILLIAM
               MITCHELL BOWMAN, whllat acttng with others whose ldenUHes are meantime to the ~eculor unknown,




    ,.
               did use lewd, Indecent and llbldlnous praotlcea and behaviour towards Richard· Bowman Jnr, born 8 Aprfl .
    I          1962, o/o The Pofloe Servloe of So.otfand, Motherwell, and did repeatedly masturbate lri his presence
               (006) Between 1 January 1·953 and 31 December 1963 bl>th dates Inclusive ai 670 Old Edinburgh Road,
               U11d!ng&\onu 1 R ~ Dme, l.ltllY,nga\on you WIU.l"'M MIT~l 500~ 11\d OOl'tll\ll'A ~ If, ta
               dlsorde~y manner In that you did press yourself against a bedroom doorwlth Catheline Bowmaan, o/o The
               Police Service of Sootland, Molherwel~ whllst she was alone within her bedroom and commit a bre!lch of the
               pasce           .                                                       .                     •


    I          (007) · Between 1 June 1967 and 31 December 1967 both ddates Inclusive at 670 Old Edinburgh Ra.d,
               Uddlngston or 7 Rosebank Drive, Uddlnglllon you Wlll.lAM MITCHELL BOWMAN did conduct yourself In a
             . dlsorde~ manner In that you did look through a window and watch Cathertne Bowman, o/o The Pollca
               service of Scotland, Motherwell, whHst she was bathing and commft a breach of the P8ffl:8
    I          (008) Between 1March 1968. and 12 July 1973 both dates Inclusive at San Pasqual Street, Pasaclana,
              Calllomla, USA you WILLIAM MITCHELL BOWMAN did •oonduol yourselfln a disorderly manner In that )'OU

    I         did; whilst naked, enter a room In which Catherine Bowman and Richard Bowman Snr, o/o The Police .

                                                                                                    9-____ ·
              Service of Scotland, Motherwel~ were sleeping; Re on the floor and attempt to re.mOVlil the bad clothes from
              the bed In whfol1 aha was steeping and commit a breach of~ pe&

    I                                                                                        Proourator'Flaoal Depute

    I         In order, lhantfore, lhatthe said Accused may be dealt wllh according to Law,
             MAY tt please   your
                           LOldahlp to grant Warrant to offlcers of Lew to asai'clh tor and apprehRd the uld Aecusad WILLIAM
             MIT9HELL BOWMAN

 I          · and meantime, rneosssa,y, to delaln him In a pollce station house or other convenient place an~ to bllng him tir
              examination In _reaped cl lhe above charge(a); the19a11ar grantWanant to Imprison him within the Prlaon' of Ht.I'
              AddloweN lh•lllln· to be detained for fUrther mcamfnatlon or unW llbsrmad In due ooun1& of Law : Further, to grant Warrant
 I            to ssarch the person, reposllolles, and clomlol!e of tho saJd Aooua~, and the house or premlaes In which he may be
              found, and to eecure, for 1he purpose of proaognltlon and Ollldenoe, aA writs, evidents, and artloles found therein tending
             .to e81llbllsh 1111ltt or participation In the CllnJB(a) lo!asald, and for that p11rpoae to make patent all shut and lookfaat placea;
              and alao to g.-ntWerrant to olte WHnesasa for precognlHon and lo make productJon for the pulp0880 ""'""'" cl ouch

 I           Wl118, evldenta, and artlcles pertinent to Iha oase as ""' In their posll8Sslor,: Funher, lo recommend to the Judgaa of
             other caunllla and JUllsilcllona to grant the Warrant of Concurrance necasaary for enforcing that of yo11r Lordllhlp within
             their respective tenitorlaa; o<to do further or olherwlae as lo your Lordahlp llfflY sesm meet.


I                                                                Acaordlng to Justloe, &c,



I                                                                                                                     Procurator Fiscal Depute




I
I
I
I
I                                                                     EXT-BOWMAN-00027

I
   Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.34 Page 34 of 62
                                                                                                                                                    I
' .
                                                                                                                                                    I
                         .         .. fl.., _A,,._ ~ t)J) (                         s                     ..                HjVl120082611
                                                                                                                                                    I
                         HAMILd0 /£-l'f:'n,e

         Forflather
         Examlnallon
                        =Lllw lo
                                                                 Shedflhavlng conaldemi lhe f""'UOinll Petition, glMlsWarrant ID 0fllcen, of
                                        for, applallond, and bmg for """""'1all tho llldAccund WILUAM MrTCHaL BOWMAN and
                        """"111m!i, , .._, ID clalaln him In a po11oe aloUon or-convenient plM&, oo aloo to-• eecura, and
                        Gia f o r ~ and lo Oflln ahul and-plaooo, oll oo .,...d, Further, recommendo JLlll(lco o l -
                                 "::l.t.,""'.':.°lfons lo P,nl enyW&nant of C01lCU118nOB -for 9'.'bdns
                                                                                                      ~
                                             20 .-TheShod(lha~ agllln~ldol8d this Pe1111orl, •• t h e ~ ~
                                                                          0
                                                                                                                   Ihle Warroilt within lholr

                                                                                                                                                1
                                                                                                                                                    I
                                                                                                                                                    I
                        haw,glnlJmalodlhat
                        onU!e          •
                                                                              do                          noldeolnllof1tt'/I.~
                        motloo of Iha Proourator Fl""" gnllll8 Worranl lo lm(ll!eon U1e oald Aooueed In the Prison of
                        - l o be llatalnod larlu!ther axamtnallon.
                                                                                                                                                    I
         Fotful1her
        Examination
                                                                                                                                                    I
                       on the motion ollhe P""'""'lor Flooal, giants WarFMW I D ~ the oak! """""'1111 In Iha
                       Prison of                                                                   m1-..
                                                                .therein be dolalned for lllllhar ...
                                                                                                                                                    I
        Ball
                                   20-The Sllerlfl, on Iha motion ol lhe Agenlof the oak! -
                       -of Iha· -..tor                                                         and of
                                       Flscal, admlls Iha aekl Al::ouoed loball, end .-warnonl for
                       Ubemtlon ln>m Prtaon oo                            ffndlng Coullon for ~e,iamlnallon crlrtal In oommon fonl),
                                                                                                                                                    I
                       under the penally of£                              8lerllng.      ·


                                        20 .•The Shariff, tia.lng again conaldered 1h11 Pallf"'1, on !ho moUon of • •
                       lha""""'"'°'Flsoal gn,nla-.ontlo mprlsonlha llldAI/OOI08el           ·                                                       ·•
                       lnlhll'llaonof ..                        ,-bedatamedunlllllbendedlndue-ollav.
                                                                                                                                                     I
        Forllfal
                                                                                                                                                     I
       Lelterll'lder


. :)
       Soclfon78
       No
       Duolaretlon
                                                                                                                                                    .I
                       and Iha aald Aacuaad NNlng In-lad lhol . .                                   do                      not doolro lo
                       emit • lleo!a111llon, on Iha motion of tho P-111tor Flooal grant• Warnont lo Jmp!faon Iha •aid Aoouaid In Iha Prlacn
                       of                               thamln lo be dalalned untll .llbe1111ed tn4ua cowoe ol Law.                                  I
       For'trlal                           20 , The Sharlff having agalruionatd--11118 PeUlfOI!. Deolallillon of Iha oak! Acalload

       Lallarmdar
       Sealfon78
                                                                                                                                                     I
       ,Deo/araUon
                                                                                                                                                    II
                                                                                                                                                    I
                                                                                                                                                    I
                                                                                                                                                    I
                                                            EXT-BOWMAN-00028
                                                                                                                                                    I
                                                                                                                                                    I
I..   Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.35 Page 35 of 62
      . ,_



••       '   '

I                                                        SCS Reference:
                                                         PF Raf8!$nca;
                                                                                  SCS/2015-047218/ HAM/2016-001910
                                                                                  HM12008260-001
                                                         Polloe/Agency Relerence: PSPND01960612

I                Shertff Court:    HAMILTON
                                                         Hearing Date             18/0412015


                 Dale:             16th April 2015
I                Sheriff:          M.S. MACTA~GART


                 Accuaed:WILLIAM MITCHELL BOWMAN , Abaent
I                The Sheriff having considered tile loregolng· PallUcn, grants warrant to Offlcare or Law to aean;l1 for, apprahend, ·

I                and bJlng for examlnaflon the said Accused WILLIAM MITCHELL BOv.t.11\N and 111$!11111me, ff necaaeary, lo
                 detain him In a palloe alaUOn or other convenlanl place, as also to sasrch, secure, and ci!le for pieciognlllon and
                 to open shut and loakfast plaees, all at1 c:raved: Further, recomme!l(ls Judges o,r olher Counlles and JurlsdicOona
                 to grant any Warrant of Concurrence nei:easary for antorc11111 thla Warrant within their reapecllYe terrftolles,

••
I                                                                                                             M.S, MACTAGGART

I                                                                                                                      . Sheriff




I
I
I
I
I
I
I
I
I
I                                                               EXT-BOWMAN-00029

I
    Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.36 Page 36 of 62                                                                           I.
I   I   \   •   •

                                                                                                                                                       I
                                                                                                                                                       I
                                                                                                SCS Ref:
                                                                                                Local Raf:
                                                                                                                               SCS/201&-<047218
                                                                                                                               HAJ\1172015-001,910 •
                                                                                                                                                       I
                                                                                                'PF Ref:
                                                                                                P1>lle11 Ref:
                                                                                                SCRO No:
                                                                                                                               HM12008260-ll01
                                                                                                                               PSPNP01980512           I
                                                                                                                               S184721/12X ·

                                                                                                                                                       I
                      AT HAMiLTON en 16lh Aprl 2016
                                                     Hf\MILTON
                                                                                                                                                       I
                      Fc!l""'11ig upon lhe pn,untaUon of a Cllmlnal pellllon by Iha Prociuiator Ffl!oal, for Iha publlc lnlaNat, 1111""11I             I
                      WILLIAl\ll'MITCHELLB0WMAN ,born 10/0811949

                      1202, NORTH_ PACIFIC STREET, UMir 1058 OCEANSIDE, CALIFORNIA, UNITED STATES OF AMERICA                                           I
                      charging him with     ,

                     1 - LEWD, INDECENT & LIBIDINOUS PRACTICES & BEHAVIOUR CHILD, SEXUAL
                     2 - RAPE CHILD, SEXUAL                               .
                                                                                                                                                       ·I
                    ,3- t.EWD, INDECENT & LIBIDINOUS PRACTICES & BEHAVIOUR
                     4-RAPE
                     6 - LEWD, INDECENT & LIBIDINOUS PRACTICES & BEHAVIOUR
                     6 - BREACH OF THE PEACE
                     7 - BREACH OF ll-lE PEACE
                                                                                                                                                       I
                     8 - BREACH OF THE PEACE
                                                                                                                                                       I
                     The Sheriff o..-Wamin1 lo Olflcera of Lew lo eaarch for, app,ehend            and
                                                                                                   11mg loroxamlnallon         !he....-pereona
                     named In said Paffllon; and In rupee! aald Pellllon lo raqufrad lortha mlnullng al rurfllor dellwirancea al Iha Coult and
                     may not l!l·ramoved llom the CU81ody 0111\a aald C<Hllf; theralole In terms allhe aald ~1-111111 on aald Peffllon,
                     Granll Warran! lo Offleera al Lew lo ......, lor, apprahond and bring lor oxamlnallon lhe aald WIUIAI\II MITCHELL
                     BOWMAN                      .
                                                                                                                                                       I
                     Meantnia, Gl'inta warrani, If ......,.ry, IO delaln tho said aocuaad In a police station or Olher oonvenfont plaoa and alio
                     warranl l o - • .....,. and cle lorplllCCJgfl(llone and lo open ahUland -            placea, al aa araved: Fuilher,
                    ' l8COlllll10llda Judslts ol olher Counties and Jurlodlcllon8 lo grant W&rranla or Conoun-.nce riecessary·/or onforolng 1h18
                                                                                                                                                       I
                     Warran! within !heir 188POC11w 18rrlloriae,

                                                                                                                                M.S. MACTAGGART
                                                                                                                                                       I
                                                                                                                                             Shwlff

                                                                                                                                                       I
                                                                        Corilflacl a true Extract by

                                                                        Mark Robb
                                                                        Clerk of Court
                                                                                                                                                       I
                    PET_IW                                                                                                                      111
                                                                                                                                                       I
                                                                                                                                                       I
                                                                       EXT-BOWMAN-00030
                                                                                                                                                       I
                                                                                                                                                       I
Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.37 Page 37 of 62
                                                                                                                /ZY
          . ·   •
                    .   i>iF•"["Pn
                        >\..; \.• !;.', It .. "   .
                                                      .   ·                                                    JF'
                        or:;,: r('lj:' 0 f        ·
    Horn'ef©ffid~r.,,.1. !\rFAIR'll                           ,.   · UK Central Authority       T 020 7035 1256
                                                                     Home Office ·        ·     F 020 7035 6986
    '
                                                                   . 2nd Floor, Peel Building   www.homeoffice.gov.uk
                                                                      2 Marsham Street
                                                                    · London SW1 P 4DF


. Jason Fischer
  International Affairs Specialist
  Office of International Affairs
  U.S. Dep1;1rtment of Justice
  1301 New York Avenue NW, Suite 935
  Washington, DC 20530
  USA .

    12 June 2019


    DearJasor\


    WILLIAM MITCHELL BOWMAN


 I enclose a. letter from Thomas Crosbie, Procurator Fiscal Depute at the Crown Office and
 Procurator Fiscal Service, providing additional information In respect of the extradition
 request for William Mitchell 'Bowman. This has been $.ealed and certified by the Secretary
 of State.

. A scanned copy has already been forwarded to you.




                                      r (         i.·
                                      LA,Jfl~.\

 J.ULIAN GIBBS           .
.Head of Extradition Casework
 julian.gibbs@homeoffice.gov.uk




        ' \ INVESTORS
(   wf INPEOP.LE
                                                                     EXT-BOWMAN-00031
Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.38 Page 38 of 62




    E.R.
    I hereby certify that the document authenticated here under is under the seal of
    the Secretary of State and is in support of the request for the surrender of
    William Mitchell Bowman.




                                                Julian Gibbs
                                                Head of the Extradition Section
                                                Home Office

                                                121h June 2019




                                     EXT-BOWMAN-00032
          Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.39 Page 39 of 62
     }Y



 / ' Crown Office and Procurator Fiscal Service
,,    Crown Office, 25 Chambers Street, Edinburgh, EH11LA
      INTERNATIONAL CO-OPERATION UNIT




     FAD Jason Fischer
     International Affairs Specialist
                                                                    'Telel;l:loi:ie:          '
                                                                                       :f-4~ (f)J.l.;31,243 8152
     Office of International Affairs                              · 'Fax: +44 (0)131 243 8153
     U.S. Department of Justice                                      coicu@copfs.gov.uk .
     1301 New York Avenue NW, Suite 935                              http://www.crownoffice.gov.uk
     Washington, DC 20530                                            Your ref: DoJ No. 182-45794
                                                                     Our ref: EO/09/15

                                                                    4 th June 2019

     Dear Sirs

     Extradition. Request for William Mitchell Bowman

     I refer to the above extradition request, and write to provide additional information in
     relation to charge 5 therein. The charge is reproduced at paragraph 3 of the extradition
     request. It reads as follows:-

     "on various occasions between 13 July 1963 and 29 February 1968 both dates indusive
     at 670 Old Eoad, Uddingston and Rosebank Drive, Uddlngston and at a park nearby
     you WILLIAM MITCHELL BOWMAN, whilst acting with others whose identities are
     meantime to the prosecutor unknown, did use lewd, indecent and libidinous practices
     and behaviour towards Richard Bowman Jnr, bom 8 April 1962, c/o The Police Service
     of Scotland, Motherwell, and did repeatedly masturbate In his presence"

     Paragraph 27 of the request describes the obtaining of a full statement from
     witnesses Including Richard Bowman Jnr which were subsequently sent to the
     Scottish prosecutor.

     Paragraph 38 deals with the Scots law applicable to the crime of lewd, indecent
     and libidinous practices and behaviour and the elements that the prosecutor. It
     explains that the intention of the accused can be inferred from the
     circumstances of the case.

     Paragraph 20 describes the information provided by Richard Bowman Jnr, but
     does not describe how the requested person knowingly or deliberately engaged
     in the conduct towards Richard Bowman Jnr.

     For clarity, when asked by Police to describe In detail any incidents he saw
     which Involved the perpetrator and his sister Kay and what the perpetrator did,
     Richard Bowman Jnr stated:-

     "Wi/1/am was looking at me. He and a few friends came over. William was watching
     his 2 friends on top of his sisters and William was masturbating."

     /This


                                        .       ()
                                              l!'l!'l"lll!lWMAN·0D033
                                A Department of the Scottish Government
                                                                                  '
Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.40 Page 40 of 62

This shows that the conduct of the requested person towards Richard Bowman Jnr as ~ '
described In charge 5 of the request occurred whilst the requested person was aware of "''·
the presence of Richard Bowman Jnr, and as such that it was knowing and deliberate.       ,,



Yours faithfully




Thomas Crosbie
Procurator Fiscal Depute




                                         ()
                                   EXT-e--00034
                         A Department of the Scottish Government
Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.41 Page 41 of 62




 DISTRICT OF COLUMBIA, ss:


                             DECLARATION OF TOM HEINEMANN


       I, Tom Heinemann, declare and say as follows:


       1. I am an Assistant Legal Adviser in the Office of the Legal Adviser for the U.S.

Department of State, Washington, D.C. This office has responsibility for extradition requests

within the Department of State, and I am familiar with the extradition case of William Mitchell

Bowman. I make the following statements based upon my personal knowledge and upon

information made available to me in the performance of my official duties.

      2. The relevant and applicable treaty provisions in full force and effect between the

United States and the United Kingdom are found in the Extradition Treaty Between the

Government of the United States of America and the Government of the United Kingdom of

Great Britain and Northern Ireland, and related Exchanges of Letters, signed 31 March 2003

("the Treaty"), and the Instrument as contemplated by Article 3(2) of the Agreement on

Extradition between the Government of the United States of America and the European Union

signed 25 June 2003, as to the application of the Extradition Treaty Between the Government

of the United States of America and the Government of the United Kingdom of Great Britain

and Northern Ireland signed 31 March 2003 (the "Instrument"), signed at London 16 December

2004. The Annex to the Instrument (the "Annex") reflects the integrated text of the operative

provisions of the Treaty and the Agreement on Extradition between the United States of

America and the European Union signed 25 June 2003. A copy of the Instrument with Annex

is attached to this declaration.

      3. In accordance with the provisions of the Annex, the British Embassy has submitted

Embassy Note No. 005/2019, dated January 10, 2019, formally requesting the extradition of

William Mitchell Bowman. The Home Office submitted additional information relating to this




                                       EXT-BOWMAN-00035
Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.42 Page 42 of 62


                                               19055418-1



      United States of America



                         DEPARTMENT OF STATE
    To all to whom these presents shall come, Greetings:

    That Tom Heinemann, whose name is subscribed to the document hereunto annexed, was
   of subscribing the same Attorney Adviser, Office of the Legal Adviser, Department of
   d States of America, and that full faith and credit are due to his acts as such.
              ,
       This certificate is not valid ifit is removed or altered in any way whatsoever




                             In testimony whereof, I, Michael R. Pompeo, Secretary of State ,
                          have hereunto caused the seal of the Department of State to be
                          affixed and my name subscribed by the Assistant Authentication
                          Officer, of the said Department, at the city of Washington, in the
                          District of Columbia, this sixteenth day of August, 2019.



                                             Y1/l \ lbd ~ rp                               Cb,      Q ~
                                                                                        Secretary ~State
                                           By _ _---'-------::.:J-.,A-----"'=---

                                          EXT-BOWMAN-00036
    Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.43 Page 43 of 62


                                                   -2-



    request to the United States Department of Justice by letter dated June 12, 2019. Copies of the

    diplomatic note and letter are attached to this declaration.

          4. In accordance with Article 20 of the Annex, the Government of the United States

    appears in court in the United States on behalf of, and represents the interests of, the United

    Kingdom in any proceeding that arises out of a U.K. request for extradition. The United

    Kingdom provides the same legal representation in its courts on behalf of the United States

    with regard to extradition requests made by the United Stat-es.

         · 5. The charges of (1) lewd, indecent and libidinous practices and behavior, and (2) rape

    for which extradition is sought are covered by Article 2 of the Annex.

          6. The charges of breach of the peace for which extradition is sought are not forwarded

    to the court for consideration.
          7. Under ,Article 9 of the Annex, documents that bear the certificate or seal of the

    ·Ministry of Justice, or Ministry or Department responsible for foreign affairs, of the Requesting

    State are admissible in extradition proceedings without further certification, authentication, or

    other legalization. Therefore, such documents satisfy the authentication requirements without

    the need for certification by the U.S. Embassy in London. The United Kingdom, in submitting

    documents in the instant case that bear the certificate or seal of the Home Office, has complied

    with the Annex with respect to authentication.

          I declare under the penalty of perjury that the foregoing is true and correct to the best of

    my knowledge.



          Executed on August 16, 2019. ·



I
                                                           TOM HEINEMANN
!
I   Attachments:
I
'         L Copy of Note and letter.
          2. Copy of Instrument with Annex.



                                             EXT-BOWMAN-00037
Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.44 Page 44 of 62




     British Embassy
     Washington ·


    Embassy Note No:- 005/2019




    REQUEST FOR THE EXTRADITIO.N OF WILLIAM MITCHELL BOWMAN FROM THE UNITED
    STATES OF AMERICA TO SCOTLAND . .



   Her Britannic. Majesty's, Embassy presents its compliments to the Department of State and
   encloses documents in support of the extradition.from the United States of America of
   WILLIAM MITCHELL BOWMAN.



   His extradition is sought under the UK-US Extradition Treaty 2003, as amended, as a person
   accused of the following offences:                                               ·

       •   3 charges of lewd, indecent and libidinous practices and behaviour contrary to the
           common law;

       •   2 charges of rape contrary to the common·law;

       •   3 charges of breach of the peace contrary to the common law.

   The Embassy would be grateful if the enclosed papers could be transmitted'as soon as
   possible to the appropriate authorities with a request for the extradition of WILLIAM .
   MITCHELL BOWMAN to Scotland.



   The United Kingdom police investigation indicates that he may be residing at 116S Ditmar
   Street, Oceanside, California, USA.



  In the event of his return being ordered the Embassy would appreciate being notified as
  soon as possible so that arrangements can be made for his prompt return to Scotland .




                                       . EXT-BOWMAN-00038
           Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.45 Page 45 of 62




       {
               Her Majesty's Embassy avajls itself of this opportunity to express to the Department of State
               the renewed assurance of its highest consideration.




              · British Embassy, Washington DC

               10 January 2019




'.1:



r
                                                 EXT-BOWMAN-00039
Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.46 Page 46 of 62
                                                                               .,
                                                                                '
                                                                                                                                                        PY
                                                                                                                                                    ·df:-.   '       .•
                                                                                                                                                                                   '    .
                                                                                                                           T 020 7~ 1256 .
                                                                                                                                  .... ®
                                                                                                                           F O~'O 70$' •··· 86·.    '                                   ,,- ..
                                  '   .
                                                                                                                           www··11.
                                                                                                                                •.oineo.
                                                                                                                                  .
                                                                                                                                        m•····k·
                                                                                                                                        '
                                                                                                                                          ·
                                                                                                                                          .. o~,gov.u
                                                                                                                                                 .. '
                                                                                                                                                      .·
                 c~fMliAt OJVj~~i.
                                                                                                                                                                              J'

     .~a~n Fl~r                                      .                                                             .   ~   .   .

          lnt~tiQnal Affairs Sp1;1Cialist ·
          Of/I~ of ln~lila1 Afmlrs
      u.s, o~•tnt ~f Ju$ti<Je ·
                                                                                    ·..:..



    ·. 1301 New'Yotk.Averue, NW, Suite 9S'i
 . W./$hingteri, DC ~O&I½P ·, .. .
  ··USA··
      .   '
           ..

      .
          12. J.une~019 '




 . Iencl~se ~Jjtterfrom Tnoirias Pr®b«;)/F'roeuratorFi$C!a/ Pepu~at the Cr-own Offlce.and
   Pn:r.ourator flec;al S'etvree, proytding additional information· in. resJ:>eet of the ;extradition . ,
   ·•· .rflquest for WIiiiam MitohE!ll:ElowmalJ; Th1s ha$· been ~led and,cerUfied t,y the Secretary,_
     dstate;                • ·.                     ·                                       .. .                                          ..

   .A ij~nhed ,copy h.as already be~ ftltwarded to you.
                                                                                                          ,..


'. Youns sin~efefy
                                                                         .,.


·- JU~IAN
    '.'""''_•·:··. SIB.BS
                   •. - . '·_             ··,-
                                                 ·
                                                 .       .          .
 . , .Head of Ex!~itiC!h ~Work
    i4fian.glbbs~home-offioe,g~v.uk
         . .     ..         .  .
                                    ·
                             ''
                                                     ,,...•.   ·-




                                                                                                            ·:i;




                                                                        EXT-BOWMAN-00040
                                                                                                Jl;bfJIUP~l }cPt-4~100.:~'f
                                                                                                    • I            .... ,            • .        ,                .        ,

                                                                                                                                                                                       • i·
    Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.47 Page 47 of 62

                                                                                                                                             i
                                                                                                                                             r
                                                                                                                                             '
                                                                                                                                             I;




                                                                                                                        .i~:. ~              l[,
                         Insb:umenl as contemplated byArticle 3(2) of the Agreement on Extradition                           '.'t
                   between the United States 9f America and the Emopean Union signed.25 June 2003, as
                 ·               , to th~ application of the Extradition Treacy be,ween
                         the Government of tho United States ofAmerica and the Government of the
                      . United Kmgdom of Great Britain and Northern Ireland signed 31 Maroh 200~

                  L       .AB contemplate,l'by Article 3(2} of the Agreement on Extradition between the
                  IJnited·States of America and the European Union signed 25 }une 2003 (hereafter "the
                  Extradition Agreement"), the Gowmments of the United States of America         and   the                   •,_i

                  UnitedKfugdom of Great Britain and Northem Ireland acknowledge that, in accordance
                  with the provisions of this Instrument, the Extradition Agreement i, applied in relation
                  to the bilateral Extradition Treaty between the Government ofthe United States of
                  America and the Govemment oft1,e United Kmgdom of Great Britain and Northem                                i,
                  Ireland signed 31 !Ylaroh 2003 (hereafter .''the 2003 Extradition Treaty'') under tlie                ,.
                  following tenns:                                                 .           .
                                                                                                                         i'
                  a)      ;\rticle 5(1) of the J,xtradition ,¼reement shall be applied a, set forth in
                  Article 8(1) an4 12(4) of tho Annex,to this Instrument to provide for the mode of
                  transmission of the extraditionnquest and supporting documon.ts;.

                 b)      ;\rtic!e 5(2} of the Extradition Agreement shall be applied as set forth in
                 Article 9 ofthe Annex to this Instrument to provide for the requirementnonceming                              i    !
                                                                                                                              J·,
                 certification, authentication or legalization of the extradition request and supporting
                 documents; ,!'                                                                                                     '
                 c)      Arti~le 7(1) oftbe Extradition Agreement ,ball be applied as set forth in
     .   ,.•:    Article 12(4) of the Annex to this Instrument to provide for an alternative inetbod for
                 transmission of tho request for extradition an4 supporting documents following
0
.                provisional arrest;                        ·                             ·

                · d)      Article 8(2) of the llx1radition Agr_.m shall be applied as set forth in
                  Article 10(2) ofthe A!,nex to this Instrument to provide for the cbam:lcl to be used for
                  submitting supplementa!yinformat!OD;

                 e)      .Article 10 of the Extmdition Agreement shall be spplied as set forth in
                 Article 15 of the Annex to this Instrument to provide for the deoisioil on requests made
                 by sevoral States for the extradition or smrendor ofthe same persOD; and

                 I)      Article 14 of the Extradition Agreement shall be applied as set forth in Article
                 8 bis of the Annex to this Instrument to provide for consultations where the Requesting
                 State contemplates tho submission ofparticulariy sensitive infonnation in support ofa
                 request for extradition,            ·
                                                                                                                                        I'
     '
                  2. • Tho Amlex reflects the integrated text ofthe operative provisions of the
     ii,          2003 Extradition Treszy and the Extradition Agreem"!,t that shell apply upon entry into                    HI'
                · force ofthis fustrument.      ·                              ·             ·
                                                                                                                             ','
                 3.a) This Jnatnnnent sha,11 apply to the United States of A!nerioa and to Great Britain and
                 Northem li;eland. $u\>jeot to suhp111:agriipb ll), the application of the 2003 Extradition Treacy to
                                                                                                                                        I
                 the Challne!Islands, the Isle of Man, and any ~!her territp:Y of the United Kingdom to wlrlch
                                                                                                                                        ,,
    I'                                                                                                       •I                         t


0

                                                                                                                                        "
                                                   it:.

                                                              EXT-BOWMAN-00041
               Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.48 Page 48 of 62




                               '


                                                                                                                                                          '
                          tho 2003 Extradition Treaty may apply in =dance with its temiS, .shall remain unaffected by : '
                          the Extndition Agreeineot ond t1m fnstrumont.                                               '
     l""\1
     \.~l'
                         b)        This Instrument shall not apply to any tenito,y for whose international r$tions
                           the United Kingdom is responsible upless the United States of America and the
                           European Union, by exchange of diplomatic notes duly confumed by the Uniwd
                           Kmgdom in accordance with Article 20(1) (b) ofthe J!xtradi!ion Agreement, agree to
                           extend iis application thereto. The exchange of notes shall specify the authority in the
                        , tenito,yreapoI1SI'ble tbr. the !!1•11BUrO set forth in Article 9 of the,'\Dnex snd the chaAoe1s
                           between the United States of America and the teirito,y for transmissions portaining to
                           the extradition process, in lion of those designated in tho Annex, Such application may
                          .be ionninated by either the United Stales of America or the European Union by giving
                           six months' written notice to the other through the·diplomatic channel, where duly.
                           confirmed between tho Vnited States ofAmerica arid the United Kingdom in                                                                !.
                           accordance with Article 20(2) ofthe Extradition Agreement                                                                               i'1/.
                         4, .    In accordaoce with Article 16 oftheEx1radition Agreement, this Jnstni,nent shall                                                  !:-
                                                                                                                                                                    f-
                          apply to offenses committed before .as well as afteril enl"'8 into force.
                                                                                                                                                          ;:
                        . 5.      This Tnslflm=t ~ not apply to requests for extradition made prior to lis en1ry
                          into roroo.       ·        .                    .. .. ..                      ,
                          6.     (a) 'llbis Instrument shall be subject to the compietion by the United States of
                          America .,;d the United Kingdom of Great Britain and Norihem freland oftheir
                          respective applicable intemal procedures for ent,ymto fon:e. The .Gov"1l!Illenta ofthe                                              I

                          United States ofAmerica and the 1.Jl)ited Kingdom of Great Britain ond Nortbem
                         Jrell!!ld shall ttie,-e.upon exchange instruments indicating !hilt such measures have been
     iM!\,              · completed. This fnstrument shall enter into foice on the date of ont,y into [Qtce of the
     '<,,.,/              Extradition Agreement

                         (b)
                                                               '                  .

                                    mthe ~en! oftonninalion of the Extradition Agreement; lhis Instrument shall    · ·
                                                                                                                                                                  r
                         be tenninated snd the 2003 Extradition Treaty shall bo applied. The Go'venttnents of the                                          !      .,.
                         United States ofAmerica and the United KiIJgdom of Great Britain and Northern
                         T.reland neverlheless may agree to continue to apply some or all of the provisions of this                                               I
                         Ins!rument.                                                     '               '

                         IN WITNESS WHEREOF, the undersigned, being duly authorized by their respective·
                         Govenunents, have signed this Instrument. ·                    ·
                                                                                                                                                                  l
                                '           '                  '   '   ·.,.,              .       '   ',    '        '



                         DONE al London, in duplicate, this I'-. day of December 2004.


                                                                                      ' FOR THE GOVERNMENT OF
                                                                                                                                                                  lI
                          FORTHBGOVBRNMEN!'OF                                                                                                                     ,,1

1,                       UNITi!D STATES OF AMERICA:                                     THE UNU'JIDKJNGDOM OF GREAT


                                                                                                      w
                                                                                          BRlTAIN.-.NDNORTHBRNJRELAND:
                 •i'·~{i,ylv~'
                                                                                                                         ~
I



                                                                                                                                                                  :j
                                                                                                                                                                  "l
                                                                                                                                                                  •j'


                                                                                                                                          2                        '
                 lili
     0
                 I,.




                                                                          ....   ..   ~       ... . . ...       .   --
                                                                                                                         •   '   .C..0-   •••   ,- .. ,
            Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.49 Page 49 of 62




                                                                                                                           _.,,
                                                                                                                           ·;,
                                                                                                                            '



                                                     ANNEX                                                                 i
                                                                                                                       .).
,A:
•1¼..,..I                                       EXTRADmONTR.BATY                                                  .        '
                                                                                                                           '
                                    THE GOVERNMENT O F = ~ STATES OF AMERICA .
                                         ,            AND
                         THE GOVERl-lMENT OF THE UNITED KINGDOM OF GREAT BRITAIN AND
                                              NORTBBRNJRBLAND              ·


                                                TABLllOFCONTENTS.

                      Article l                               Obligation to EllClmdite
                      Article2                                Extraditable Offenses                         .'!        :,!

                      Article3                                Natiocalify',
                      !,rl;icle 4                             Political acd Military 0:tlimses
                      Article S                             . Prior Prosecution
                      Article 6                               Statute ofLimita!fons
                      Artiole.7                               Capilal Punishment
                      Article 8                               Extradition Prooedures and Required
                                                              Documents·
                       Article 8 bis                          Sensitive l'Dfurmation in a Request
                                                              Authentication ofDocuments

                                                                                                                  .,
                       Article<f
                       Article!O                             Additional :fufonnation
                       Article 11                           ,.Translation
                       Article 12                            Provisional Arrest .                           i,
                       Article"l3                           .Doojsion and Swrender. _             ..
                     · ,\rticle 14                            Temporary and Deferrctl Surrendoi ·,.
                       M:icle 15                              Requests for Extradition or Sunender
                                                             .Made by Several States           .
                      Article 16                              Seizure and Summder of Properfy'              :•I

               ',:    Article 17                             Waiver of Extradition
                      Article IB                             Rule of Spocially                                        'I

                      Article 19                             Transit                                                  :I
                      Article20                              Representation and Expenses
                      Artiole21                              Consultation,
                      Article22                              Tennination
                                                                                                                      I
                                                                                                                      -!



                                                                                                           i      '!




                                                                                                       3



0

                                                                                                           j•

                                                     EXT-BOWMAN-00043
          Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.50 Page 50 of 62




!·~

r                                                                                                                                  '
'                                                                                                                                  !1
                                                                                                                                   I;
                                                                                                                                   i
                                                             Article 1                                                             I·

      O·._..                                           Obligation to Extradite                                                     !
                                                                                                                                   'I
                             The Parties agree to extradite to 011Ch other, pDISIUUlt to the provisions of tills       ,,'1
                     Treaty, persons sought by the suthorlties in the Requesting State for trial or punislnneot     . i',
                     for extraditable offenses.                                                                         ,.         /_
                                                                                                                                   I


                                                              Article2                                                            i
                                                       ·JlX1Iaditable Offeoses                                                    '•·
                             1.     An offense shall be an extraditable offeose if the -duot on which the
                     offense is based i.s punlsbable under the Jaws in both States by deprivation ofhberty for
                     a period of one yea, or more or by a more severe penalty.
                                                                                                                               r
                                    An ·offense shall also be an.extraditable offense ifit consists of an
                              2,
                     attempt or a conspiµ,cy to commit, participatiop in the commission of; aiding or .
                   · abetting, C0unsoling or procuring the coimni.ssion of; or being an accessory before or
                                                                                                                              .Ii'
                     after the fact to any offense described in paragraph I .of thi.s Article.

                              3.    For the purposes of this Article, an offeose shall be an extraditable
                                                                                                                      ·,
                     offense:
                                                                                                                          I   ,,i.
                                    (a)     whether or not tbe laws in tho Requesting and Requested Staiios
                                            plaeo the offense within the same category of offeoses or describe
                                          . th• offense by the same tenwnology; or

                                           whether or not the offense is oiio for whioh United States federal
      0                            (b)
                                           law requires tho showing of such matters as interstate                             f;
                                           transportation, or use ofthe mails.or of other facilities affecting                j


                                                                                                                              l.
                                           interstate or foreign commerce, such matters being jurisdictional
                                           only,            .

                             4. · If the offense has beeo committed outside _the tenitory ofthe Requesting.
                   , State, extradition shall be granted.in accordance with the provisions ofthe Treaty iflh:e                '
                     laws in ihe Requested State provide for the punishment of such conduct conrmifted
                     outside its tetritoryin similar ciJ:cunlstsnces. ff tho laws in the Requested State do not
               .
                     provide for the punishment of suoh conduct committed outside ofits tetrltoryin similar
                     circumstances, tho executive authority of the Requested Stste, in its'discretion, may
                     grant oxtradi!ii>n provided that all other requirements of Ibis Treaty ere met.

                            _s. . If extradition has been granted foi an extraditable offense, it may also be·
                    granted for any other offense specified in the request if the latter offense is punishable
                    by less than one year's deprivation of liberty, provided that all other requirements for .
                    extradition are met.                                                                             ·1




                                                                                                                4


      0


                                                                                              ...           .

                        ...
          Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.51 Page 51 of 62




                                                                                           '"   -   .
                                                                 .·.




                                                                       . Article 3
                                                                       Nationality
 A
",;.,d·
                                 Extra&.tion shall n<>t be refused based on 1he nationality of 1he person sought.
                                                                                                                                    ,:-
                                                                                                                                    !•
                                                                    Article 4
                                                        Political aild Military Offenses
                                                                                                                                   .f
                                                                                                                                   I,
                                                                                                                                   1
                                I.      Ex,tradition shall n<>t ~e_granted if tho ~ffO!lBe for wbicb,exjradition is .
                 .,       ~uoste~ is a political offense.        ·           ·                                  ·'                 l•
                                                                                                                            ,;
                                 2,     For1ho pUiposes of this Treaiy, the following offeoses shall not be                 i'
                 ,.       coosidored political offenses:       ·                                           ·                .




                                        · (a)    an offimsofor whicb hoih Parties have 1he obligation pursuaot to
                                                 a mul!!latoral interriational agreement to extradite the pmson
                                                 sought or to submif!ho case to 1heir oompeteot authm:ities for
                                                 decision as to prosecution;
             "
                                         (b)     a murder or ofuer violent crime against !ho person of a Head of
                                                 State of one of the Parties, or of a member of the Head of State's
                                                 family;                                                 .,__
                                                                                                                                   l
                                         (c)     murder, manslau~, malfoiOus wounding, oi' inflicting grievous
                                                 bodily hatm;                        .
                                                                                                                            '      ,J
                                                                                                                                   ,I

                                       · (d)     an.offense involving kidnapping, abduction; or any form of . ·                     '
 0                                               unlaw:ful detentio11, inoluding the taking of a hosl)lge; .                       .,
                                                                                                                                   ;•


                                                                                                                                   ·!•
                                         (o)     placing or using, or threatening the placement or nse of; an
                                                 explosive, incendiary, .or.destructive device or fireann capabie of
                                                 ondangerlng life, of causing grievous bodily harm, or of causing
                                                 subatantial property damage; ·

                                         (f)     j)ossession·of an explosive, incendiary~ or destructive device
                                                 capable of endangering life, of causing grievous bodily harm, or
                                                 of causing subl!Wltial property d;m;iage;    ·                         .




                                                 an attempt or a conspiracy to commit, participation in the                 '·r.
                                                 COIIIIi,ission.ot; aiding or abetting, oounaeling or procuring 1ho
                                                 commission of, or being~ accessory before or after the filct to
                                                                                                                                   'I


                                                 any ofthe foregoing offenses.
                                  3,     Notwithstanding_1he torma ofparagraph 2 of this Article, extradition
                          shall not be granted ifthe competent authority of the Requested St$ dotenmne& that
            ·i.           the request was politically motivated. In the United States, the executive branch is the
             I
             i            competent authority for the ,PUipOses of this Article:
            ,i        i

            .
            .i
            'j I:


Ar\
'!k}'




                                          .
      Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.52 Page 52 of 62




                                      4.     The competent au1hority of 1he Requested State Dll\Yrefuse extradition
                                                                                                                                            ,,
                             fot offenses undermilita,y law 1hat are not offenses Ullder ordinary criminal law. In 1ho
                             United States, tho exeoutive branoh is the oompoteni au1hority for 1he pmposes of1his
                      rI     Article.                   .                                                                                   ,.,
                                                                                                                                            I




                                                                          Article S                                                         I
                                                                      Prior Prosecution                                                     I.
                                                                                                                                            I             '
                                                                                                                                                          :
                                                                                                                                                          '/;
                                   L . Extradition shall not be gi;mted "1u,ii the person sought~ been
                            convicted or acquitted in 1he Requested Stale for 1hloffense for which extradition is·
                            requested.                                                                      .

                                    2.      The Requested State. may refuse extradition when·the person sought has
                            been convicted or acquitted in athird state in respect of1he conduct for which
                            extradition is requested.
                                                                                                                                                        ,!

                                    3.     Extradition shallnot be precluded by the :tiict 1hat1he competent .
                            autborities of1he Requested State:

                                           (a)     have decided not to prosecute the person sought for the !"Is for
                                                   wbich extradition is requested;

                                           (b)     have decided to discontinue any criminal proceedings wiilchhave
                                                   been insti~d agaipst 1ho person sought for those acts; or

                                           (c) .   are still investigating 1he perso'tsought for ll,.e same·acts for                    ~ .
                                                                                                                                        I            ;·
                                                   which extradition is sought
                  :I


                                                                     Article6
                                                              Statute ofLimitations
                  I
                                  · The decision by die R~ed State whe1her to gi:acl 1he request for extraditio~
                           shall be made without regard lo any statute of limitations in either $tale.
                                                                                                                                                    !
                                                                    Article 7       . '   _.                                                -~.,*-~·~1~~~:wMt~~r~Mi(;<.,.1,x1;·. · .,
                                                                                                   •·                        '-   .I,
                                                               Capital Puuishmecl

                            When the offecse for which extradition is sought is punishable by death under the laws
                           in the Requesting State and is not p~hable by death under the laws in the Requested
                           State, the exeouti1>e authority in the Requested Sime may refuse.extradition ·.uriless the
                           Requesting State provides an assurance that the death penalty will not be imposed, or, if
                           imposed, will not be carried out

          .   [•
              I




                                                                                                                       ' 6

.n
•L?


         'I!·                                                      , EXT-BOWMAN-00046
        'i:·•                                                                                                                      I
        Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.53 Page 53 of 62
                                                 _., ·'c= ~-···-·   ---   '·".ill"'   ..•.   ~-




                                                                                                                                        ;
                                                                                                                                        l


                                                                     Article 8
           ·'/.                                       Extradition Procedures and Required Doouments. ·
            i
               i               · t;    . All requests for extradition shall be submitted through the diplomatic
                         channel.·
                                                                                                                                       'I
                                2.      All requests for extradition shall be suppor\Od by:
                                                                                                                                      ,I'
                                        (a) ..     ea sccurate a. description as.possible of the person soug\lt,
                                                   together with any other infonnation that would help 1o establish
                                                   identity and probable location;                                                    ,,.,
                                        (b)        a statement oflhe facts of tho offense(s);                                         ·.j.
                                                                                                                                       i
                                        (c)        the relnttext of the law(s) describing the essential elements of
                                                   the offense for which extradition is requested;

                                        (d)        !he.relevant iext of the law(s) prescribing pumsbment for the
                                                   offense.for which extradition is reque_sted; ~d-

                                        (e)        lioouments, statements, or other types ofinfonnatioil specified in
                                                  .psragraphs 3 or 4 of this Article, as applicable.     ·

                                3.      In additioo to tho reqwroments in paragraph 2 of this Article, a request
                        for extradition of a person who is sought for prosecution shall be S)lpl)Oried by:

                                        (a)        a COPY of tho wamnt or order of arrest issued by a judge or o!hllt
    o.                                             competent authority;                                                         i
                                                                                                                                •,;



                                        (b)        a copy of the c!,.arging document, if any; and

                                        (c)        for requests to the United States, such infoimation ·as wouid
                                                    provide a reasmw.,le basis to believe t)iat tho person sought
           .
                                                 . ·committed the offense for which extradition is requested.

                               · 4,      In addition 1o the requirements in paragraph 2 ofthis Article, a request
                         for extradition relating to a person who has beeo convicted ofthe .offense for which
                       . extradition is sought shall be supported by:                                                                  'I
                   I
                                        (a)        information that the person sought is the pcn,on to whom the
                                                   finding.of guilt refers;_

                                       (b)         a·copy of the judgment or memorandum of conviction~, if a
                                                   copy is not, avai)able, a staterueµt by aju4icial authority that the.
                                                   person has been convicted~                · -~-:

                                       (c)         a copy of the sentence imposed, if the person soug\lthas been
                                                   sentenced, and° a statement establishing to what extent the
                                                   sentence bas been carried out; and
p
r
                                                                                                                            7



    0

                                                                             ~XT-BOWMAN-00047
                                                                                                            -   ·:-·   -~
           Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.54 Page 54 of 62


                                                                                                                              . ':
                                                                                                                                  .l,
                                                                                                                                  l
                                                                                                                                  ,I;




                                           (d)    in the case of a person who has been convicted In absentia,
                                                  infunnation regarding the circwnstances nnder which the person .
                                                  was voluntarily abseot from the pro~gs.


                                                                        Article 8 bis
                                                             Sensitive Jnfonnation in aRe(jUes1 ·

                          · : ·. . . Where the Requestiog State contemplates the S\\bp,i•sj~n ofporti~~ly


                         . -~11\~i::~4i5~1.r
                          information shall nonetheless be submitted.                                   ·


                                                                  Article 9
                                                         Authentioation of Documents ·

                                    ·nocmnents 1hat bear the certificate or seal of the Mmisby o~ Justice, or Minmry.
                          .or Departmeot responsible fur .foreign affairs, of the Requesting Stsle shall be
                         • admissible,in extradition proceedings in the Requested Stsle wi1hout further




I,·.
                           certificati!'D, authentication,. or other legalization. "Ministry of Justice" shall niean, for
                          the United States, the United States Departmeot of Justice; and, fur the United
                          Kingdom, tho Home Office.
l
z
L
i      0                                                              Article 10
                                                             · ·Additional Information

                                 1,     lf 1he Requested State requires additional infonnation to enable a:
                         decision to be taken on the request for extradition, tho Requestiz\g State shall respond to
                                                        as
                         the request wi1hin such time the Requested State requires.                                  ·
                                                                                                                             !'
                               2,     Such !l(!ditional information maybe requested and /bmisbed directly·                   f
                         between the United States Departmeot of Justice and the Home Office.
                  ·!,.
            "'!
                  .,i                                                                                                        t
                                                                    Article 11                                               j
                                                                    Translation                                              I'
                                All documents submitted u:ndertbis Treaty by llwReqnesting Slate shall be in
                         English or accompanied by a 1:n\Dl!lation into English.

                  ; I
                                                                    Article 12
                                                                Provisional Arrest

                                 l.     . In an ·urgent silllation, th~ Requesting State may request the provisional
                         arrest.of the person sought pendinj, :presen~ 0£:the,request for exlr.!dition. A
                                                                                                                       8 .




                                                                       EXT-BOWMAN-00048
    Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.55 Page 55 of 62




          request for provisional arrest may bo transmitted lbro11gh the djplomalic channol or
          directly between the United States Department ofJnstice and such competent authority ·
          as ihe United
                    . .
                        Kmgdom inay.
                                        designate for thepUIJloses of this Article,,-.,
                                                                                                                             'le
                 2,      The application fur provisional an-est shall contain:                                               'I
                                                                                                                             I
                         (a)     a description of the perscn sought;                                                         f'c


                         (b)     !he location ofihe person'.sought, iflmown;

                         (c)     a brief statement ofthe mots ofthe case including, ifpossible, the
                                 daie and locatjon of the offeose(s);       ·
      .



                         (d)     a desQription of the law(s} violatfld;

                         (e)    : 8..statC.I:11ent ofthe existence of a·wmant or order of arrest or a
                                  findmg of guilt or judgment of ecnvietion ageinst the person
                                  sought; and                                                                 -!:            ir-
                                                                                                                             11
                         (f)     a atatemont that the supporting documents fur the person sought                     I
                                                                                                                             I'!
                                 will follow within the time specified in this Treaty.
                                                                                                                             :
                  3. '- · The Requesting State shallbe notified mthout delay ofthe disposition of
          its request fur provisional arrest and the reasons for l!llYinability to proceed with the                      .
          request             •.
                                                                                                                         !
                                                                                                                         "

                  4.      A person who is provisionally anested maybe discharged from ~dy
          upon the expinuiori of sixty{60) days from the date of provisional an-est pursuant to this
          Treaty iflhe executive authority of the Requested State has not received-the fbrmal
          ~ f u r extradition and the documents supportirigthe extradition request as required
          in.Article 8. For this purpose;receipt of the fbrmal,request for extradition l!!ld                    .

          supporting documents by the Embassy of the Requested State in the Requesting State
          shall constitute receipt by the executive authority ofthe Requested State.

                  S.       The fuel that tl)e person sought has been discharged from custody .
           pmimallt to paragraph 4 of this Article shall not prejudice the subsequent re-arrest and
          -extradition ofthat person if th~ extradition request and supporting documents are
          .delivered at a later date.                                          ·

                                                                                                                    ,
                                                  Articlel3                                                          '
                                          · Decision snd Surrender

                  l. .   Th• Requesteil State shall EIODlPllf notify the Requesting State of its
          decision on the request for extradition. Such uoti:lication should be traosmitted directly
          to tbe competent autlioiity designated by the Requesting State to receive such
          notification and through the dipl~tic chsnriel.                            ·



                                                                                                          9



0

                                                     E;XT-BOWMAN-00049
                                                                          .                           .
    Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.56 Page 56 of 62


                                                                                                                                            j
                                                                                                                                            !
                                                                                                                                           .ja
                                                                                                                                           J
                                                                                                                                           '
                                                                                                                                        ,1
                                                                                                                                           r
                      .       2.      If tho request is denied in whole or in part, the Requoste,l'Statc shall
                      provide resson, for th• dmrial. The Requested State shall provide copies ofpertjnent
                      judicial decisions upon request.
                                                                                                                                       1-·
                            3,      If the request for extrsdition is gTanled, the authorities ofthe Requesting                   .·.,
                      and Requested States shall agree on the time and place Jbr!he smrender of tho.person'
                      sought.
       !1   I
     . :,                     4.     .If!he person sought is not removed from the texrltory of tho Requested,              .1 .
                      State within tho time period presQIJ'bed by tho Jaw ofthat Slate, that pemon may be
                      discharged from custody, end the Requested State, in its discretion, may subsequently
                      refuse extradition for the same offemie(s).                             ·                                        'I
                                                                                                                                        .
                                                                                                                                   . ·1·· .

                                                            ·Article 14                                                                l
                                                  Temporary and :Peforred Sum,nder
                                                                                                                                       I
                              1, · If the extrsditionrequesi is granted ror· a person who is being proceeded
                      agajnst or is servfug a sentence in the Requested State, tho Requested State may         ·
                      temporarilySUirender the person sought to tho Requesting State for the purpose of
                      prosecu1ion. Iffue Requested State requosla, the Requesting State shall keep tho person
                      so SUil"Ondered in custody and s1!all return that l'orson to the Requested State after fue
                      conclusion qftlie proceedings against that p=o;n, in accordance with conditions to be
                      determined:)1y mutual agreement of the States. ·          " .        · ·        ·

                             2,     The Requostcd State may postpone tho extradition proceedings ageinst a
                     person; Who ~$ being.prosecuted or who is serving a Sentence in that $tate. Tho ·
                     postponement may continue until the prosecution ofthe person sought has been
                                                                                                                          :1
                     concluded or until such person ha., served any sentence imposed.


                                                             Article 15
                                   Requests fur Extrsdition or Sun:endor     Made by Several States
                                                                                                                                  I
                                                                                                                                  .,




                                                                                                                                   l
                             I. · If the Requested State recoives.req11ests from the Requesimg State and                           l
                     from sny other State or States for the extrsdition ofthe,seme porsOJJ, oitbor for the same
                     offense or for different offenses, tho executive autboritY oftho Requested State shall
                     determine to which State, if any, it wiil smrender Ibo person,                       ·
                                                   ,~,   ·~-    _;,      .   .           ~           ~                            1
                             2.      Ifthe United Kingdom receives an oxtrsdition request from theUnited
                     States snd a request for surrender pursuant to the Europesn ElllOSt wamnt for the same
                     person, either for tho same offense or for different offenses, ila .executive authority shall
                     dctermlne to which State, if any, it will smre!lder tho poison.

                .             3.     In making its decision    und~para&~        1 snd2 of   this
                                                                                                Article,~
                    · Requested .State shall consider all of the relovsnt factors, including, but not limited to,
                      the following:                                         ·
                                                                                                                         !:




                                                                                                                    10


0


                                                                                 .....   "
Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.57 Page 57 of 62




 ·,   :------··:




                          (a)      whether the requests were made pUIBUallt to a treaty;
                          (b)     the places wh!>!C  each of the riffenses was committed;
                          (c)      the ""8Pective inler~sts of the requesting States;
                          (d)      the seriousness of the offenses;
                         . (e)     the nationality of the victim;                                                                ii
                          (f)      the posstollity of any subsequent extradition between the requesting
                                           Stales; and .
                          (g)    · the chronological order in which tho req~sts wore received from. the
                                           requestmg States•.


                                                             Article 16
                                                  Seizure and Surrender   of Property
                                                                                                                                      !
                          1.        To the extent permitted under its law, the Requested State may•~• and
                   SUireeder to the Requesting State all items in whatever.form, and assets, including
                   proceeds, that are connected with the offense in respect of which extradition is graoted.
                   The items and assets m0!11:ioned in this Article may be SUirOOderod evoo when the
                   extraditi.on canoot be cffi,cted due to the death, disappearance, or escape of.the pmon
                   sought.        ·         .      ·' .       · ·                          . :
      I
                      2;.      The Requested State may condition the smrooder of the items upon
               sarufuctory ;issurances from the Requesting State thal the proportywill be returned to
               the Requested State as soon as practicable. The Requested State may also defer.the
               SUirOOder of such items ifthey are needed as evidence in the Requested State.
                                                                                        r
                                                                                                                           -,
                                                              Article 17
                                                          Waiver ofExtraditiO]!

                      If the person sought waives extradition and .agrees to be su,rendered to the
               Requesting State, the Requested State msy surrender the person as ,:,cpeditiously as                    .   '··
               possible wilbout further proceedings.                                                                        i.r
                                                                                            ..
                                                                                             ,
                                                                                                                            1,i


                                                               Article 18
                                                            Rnle of Specialty

                      I,      A person extradited under lhis'freaty may not be detained; tried, or
               punished in the Requesting State except for.     ·                    ·
      ,.                                 any offense for which extradition mas granted, or a differently
                                  (a)
 ;:                                      denominated offense based 9n tho -sam,o facts as the off'onse on
                                         which extradition Wa8 granted, provided such offense is
                                         extradit~le, or is a lessor included offoose;    .

                                  (b)    .
                                             any offense.committed after
                                                                    ;,
                                                                         the
                                                                           .. extradition of the
                                                                                  .           .. person;
                                                                                                      .·'
                                                                                                          or

                                  (c)        any offeuse jpr which the executive authority of the Requested
                                             State waives the rule of specialty and thereby consents to the
                                                                                                                  11




                                                      .                                                   .   .
                                                                                                                   .
          Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.58 Page 58 of 62



                                                                                                                                 :I




                                               pOillon'• detention, trial, or pimishment. For the purpose ofthis
·.?""',                                        subparagraph:               ·                                                     I.
                                                                                                                                ·)
'¼./'                                                                                                                           :;

                                               (i)     the executive authority ofthe Requested State may require                '
                                                       the submission of the .doCllnientation caJled for in Article
                                                       8; and                                                                   .j

                                               (ii)    the pOilloi:t extradited maybe detained by \ho R,104uesting              '
                                                                                                                                l
                                                       State for 90 days, or for such longer period oftime as lhe
                                                       Requested Statomayaulhorizo, while the·requesHor ·
                                                       consent is being processi:d. . ·
          ·•. I
            .   '
                              2.      A person o<traditod 1D1der this Treaty may not be lhe subject ·of onwanl
                      extradition or surrender for any offense committed prioi:'li, oxliadit!on to the Requesting
                      Stale unless the Requested Suite' consents. ·

                            3.      Paragrsphs I and 2 of ibis Article shali nol preveut lhe detontion, trial; or
                      punishmeut of an extradited person, or the extradition of the person to a third State, if
                      the person:.                                                                                          ,jj
                                                                                                                            .
                                        (a)     leaves the temtory of the Requesting State after extradition and           ,i
                                               voluntap!yretums to it;or                         ·

                                     '" (b)      does not leave the territory of tho Requesting State within 20
                                              . days of the day on which that pOillon is free to leave.
                                                                                                                            l
                              4.     Ifthe person sought waives extradition pursuant to Article 17, tho                   ;
                      specialtyprovi,tlons in this Article shallnot apply. · ·
                                                                                                                           'j
                                                                                                                           ;


                                                                 Article 19
                                                                                                                           I
                                                                  Transit
                             I.      Either State may authorize transportation through its territory ofa. pOillon         .,
                     surreudored to tho 0th.er.State by a thinl State or from the other State to a third State. A
           Ii
                     request for transit sha1I contain a description of the pOil!On being trar,,portod and a brief        1
                                                                                                                          T
                     statement of the facts of the case, A pOillon in transit shall be detained.in custody during ·       :;.
                     tho period oftransit                                ..                  . .

                              2.      Authorization is not required whOII air transportation is used by one Stato
                    · an.dno landing is scheduled on tho tenitory of the other State. Ifan uuschi:duled
                      landing dooa occu;r, the Stale in which the unschodlliod laruling oeours may tequire a
                      request for transit pursuant to paragraph I of this Article, and itniay detain the pOillon
                      un\il the request for transit is ,:ecoived and the transit is effected, as long as the request is
                      received within 96 hours of tho unscheduled landing. .




                                                                                                                  . 12


0


                                                                                             .
                                                         \
                                                                     EXT-BOWMAN-00052·
           Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.59 Page 59 of 62

                                                                                                                                    ,,
                                                                                                                                   •




                                                                      Articlo20
                                                    Representation ana Expenses
Irr..:
V
                           I.         The Requested State shall advise, assist, and appear on behalf of; the
                 . Requesting State in any proceedings in the courts of1:hoRequested State arising out ofa
                   request for extradition or make all necessaiy mrangements for the same.                  ·                      f
                                                                                                                                   ::·
                              2.        The Requesting State ~ _pay all the expenses ,:elated to the 1ransl.ation                  l.

                 . , ,of exliaditiop._ documents and the transp')rtetion oftJ\e pim!on surrender.,d, . :l'!:1• , ,. . .
                      Requested State shall pay all othor:expenscs incum,d in that State in connection with the'
                      exti:adition proceedings.
                                                                                                                                   j
                           3.      Neither State shall make anypecuniacy olaim against the other State                             '
                   arising out of the arrest, detention, oxamination, or surrender of persons under this
                   Treaty.                                                                                                         l
                                                                                                                                   ]'
                                                                      Articlo21
                                                                 Consultstioo
                                                                                  .            .
                          The Parties     may
                                         consult with each other in connection witb the processing              of
                   individual c~eund in furtherance of efficiont implementation oftbis·Treaty.
                                 ,,
                                                                  Article22
                                                                 Tennination

.,o·_,.·                    Either State may~te tbis Treaty at any time by giving written notice to tbo
'.· .               other Stat<i through the diplomatic chann~ and the termination shall be effective six
                 .· months after the. date of rooeipt of sucli. notice.       ·



                                                                                                                          .   '   '!

                                                                                                                                   i'
                                                                                                                                   !:
                                                                                                                                   '




                                                                                                                                   j,
                                                                                                                                  '
                                                          ,;;,   ,'    ~                                                           '

                                                                                                                     13


                                                                                                                                  l

            1'
                   Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.60 Page 60 of 62




               '

                                                                         EMBASSY OF THE
                                                                . · UNITED STATES OF AMERICA

                             No.120.

                                                                                        at
                                    The Embassy of ~e Unifed States ~fAmerica London1 England~ pr;seD.ts its
                             oomplime~tfi.-to Hei- Majest_y~s Principal Secretary of State for Foreign arid Commonwealth

)    ·~'
                            1!"!:!;'~Jt ~,~: "·•.· · 'ii)~~t;:i;~!~
                            ~:~":;';/!~ United S1atos of Anierlca arul      .eGo~~=!r'Klngdom
                            of Great Britain and Nortbem Il~land signed March .31, 2003 :(the "2003 Ex!mdition ··
                            Treaty'?-                     • .             .                          . .

                                    Having been informed by tho Goveniment of the United Kingdom of Great Britain
                            and Northern Ireland thatit wi1l be unable to apply Article 5(2) of the Agreement on
·. l                        Extradition between tbe United States.ofAmerica and the European Union, as s_et forth m·
                            Artic1~ 9 Of the Annex tO the· Instrument;, :reia.ting to authenti.ca:tiOn."of extraditio1f · ·
                            4o.cum.eD.ts, untih. conesponding change js made in its domeStic Jaw governing exliaditiol;l,
                            the Embassy has tho hono1:to propose on behalf of the United States Govemment as




     I
                            foUows:                  ·

                                   Article 5(2) of the Ag,eemont on Extradition between the United States ofAmerica
                            and ~Buropean Union, as set forth in Amcle 9 of the Annel<: to the Insuwienl, shall not
                            be applied until the Government of tho {!nited States of America and the Government of
      l                     the United Kingdom of G~at Britain and Northern Ireland indicate in a subsequent
                            exchange ofnotes tbat the.required intetnal procedures have been completed. TJntil that
      I                     time. the parties 1;1.gree to _apply the ·pro.e~dure for au.tbentioation of extradition documents
      !                     sot forth in Artjcle 9 of the El<traditioi>Treaty between the Government of the United · ·
      l                     Staie, of America and tho Govemment of tho United Kingdom of Great Britain and
                          . Northem lrelend signed March 31, 2003, upon its entiy into force. The Government oft11e ·
                                                                                                                              .

                            Uni~4Kingdom of Great Brim in and Northern l'rellind shall undertake. to seek the
                           ~t;,eeSsary legisiittiOll at-the earliest peSS1Die iime. .                    ·

                                     ·Tl>• EmbJssy also wishes to confum that two exchanges ofletio,s relamd to 'the .
                              4003. !'!xtradition Treacy and done siniultaneouswith its signalllle shall remain tho
                              nnderstandings of~ Government., with respect to this Instrument until such ilme as they
                          , · may agi-ee otherwise.                          ·               ·            ·

                                  If tho foregoing is accepmble:to your Government the Embassy has the honor to .
                           propose that this NOto and your Note in reply shall constitute-an agreement between our ·
                           two Governments, which_smill enter into fume on~ date of entry into force Ofthe
          .)               !nstrnmenl                               · ·                             ·

                                . the Embassy avails iiaelfofthe opportuni\y to express to Her Majesty's Principal
                           Secretary of State for Foreign and Commonyvealtl1 Affajrs the renewed asstu~ce of i~
                           highest C()llsideratlon.
          I
                           Embassy o£the United States of ...;.erica
                                 London, England. Dooember 16, W04




    1.:
      '                                                                EXT-BOWMAN-00054
Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.61 Page 61 of 62




                                            .   ,;   \,   ;:;:;   :
                                             :f:~:1:·\5




         The Consular Directorate of the Foreign and COllllllOnW;,.ith Office presents ·
         its compliments to the Embsssy of the United States of America and has the
         honour to refer to the Embassy's Note No. 120 of 16 Depember 2004 which
         reads ss follows:


         "The Embassy oftheUnited Ststes of .America at London, Engl,md, presents
         i1s COJlljiliments to Her Majesty's Principal Secretary' of Stat<> for Foreign and
         Commonwealth Af!lihs and hss the honour to ref<;r to .the Jnslnunent ·..
         contemplated.by Article 3(2) of the Agreemet)t on Extradition b-een the
        •Unile<I Stat~s of America and the European Union signed June 25, 2003, as to
         the application of tho Blctradijion Treaty between !be Govomment of the
         United States of America and the Government of the Uirlted Kingdom of
         Great Britain and .Northern Ireland signed March 31, 2/)03 (the "2003
         Extradition Treaty"),

        Having been infonn.ed by' the Government of the· United Kingdom of Great
        Britain•aod Northem Jrelimd that it will be unable to apply Article 5(2,) of the
        Agre~ oil Extraclition between· the United States of :America. 8l!d the
        Europemi Union, as set forth in Article 9 of the Alulex to the Jnstnmient,
        relating to authentication of extradition doc=ents, until. a corresponding
        change is made in its domestic law governing extradition, tho Embassy has
        thehonour to propose on behalf.ofthe Uniied States Government as follows:
          Article 5(2) of the Agreement on Extradition betiv= the United States of
       · .America and the European Union, as set ibrth mArticle 9 of the Annex to the
         Insb:wnent, shall not be applied until the United States of Amelie,; and the
          Govemment bf Great'Britain and Northem Irellllld indicate in a _subsequent
         exchange of notes that the required intemal proce~ have been eompleted.
         Until that time, the partiesagtee to apply the procednre for authentication of
         extradition documents set forth in Article 9 of the Extradition Treaty9ejween
         tho Govomment of the United States of America and the Govemment of the
         United Kingdom of Great Britain and :Northo,;o. Ireland sigoed Match 31,
         2003, qpon its entry into furce. The Govemment of tho United Kingdom of
         Great Britain and Northem Ireland shall undertake to seek the neoessary
         legislation ai the .earliest possible time. ·




                                             EXT-BOWMANCQ0055
    Case 3:19-mj-05089-JLB Document 1 Filed 11/14/19 PageID.62 Page 62 of 62
                                                                    -----,-·"-·L"½·-,,.;,-   .- "'"'---' ·-~--~--- _,,,, ........ _, ______ ..   •




.



            · The Embassy also wishes to confum-tbat two exchanges of letters related to
              the 2003 Extradition Treaty and done simultaneous with its signature shall
              remain the understandings of the Govemmen1s with respect to this
           -·Instrument, until such time as they may agree other\vise;
            If tile •foregoing is_ acceptsble ~ -yout -Govemm~nt, th~ Embassy has                  the
            hoDOUl' to propose that this Note and y0ur Note in reply shall eonstitute sn
            agreement between our two Governments, which sball enter into force on the
            date of entry into furce of the hµrtrument.      ·         ·

             The Embassy .avails itself of this opportuDity to express to Her Majesty's
           _ Principal Secretsry of Sisto for F~ign snd Commonwealth ·Af&irs the
            .Tim_~ed assurance Qf its highest eo~deration." ·         ·

            In reply, the Foreign snd Commonwealtli Office has _the honour to confirm
            that _-the proposal silt ont in the Embessy's Note is accepiable to the
            Government of the United. Kingdom of Great Britain and Northern ~snd
            and tllat the Embassy's Note, and this Reply, shall constitute an agreement
            between the two Govemmonti! which shall enter nito force on the date of
            oniry into force ofthe Instrument.      ·       ·

            Tb.e_ Consular Directorate of-the Foreign and Commanwealtb Ofl;ice. avails -
            _itself of this opportunity to renew to the Embassy of the United Ststes the
            assurance_s ofits highest consideration.                              ·
                                                             ':


                                                                                                                                                     -·
                                                                                                              ,,
            London
            16 December2004_                                                                                  I.




                                               EXT-BOWMAN-00056 -
